                                             Case:20-01947-jwb            Doc #:408-2 Filed: 12/01/2020           Page 1 of 61

                                                    Return Service Requested                                         Page:             1 of 4
                                                                                                                     Statement Date: 09/30/2020
                                                                                                                     Primary Account: XXXXXX3840
                                                                         07001
                                                                                                                     Documents:       0

                                                                                                                     Period: 08/31/20 to 09/30/20
MGMCSTMTN 201001-16614-0001




                                                                                                                     E
                                                            HOPCAT- INDIANAPOLIS, LLC                         <T> 30-0
                                                            35 OAKES ST SW STE 400                                   0
                                                            GRAND RAPIDS, MI 49503                                   0




                              COMMERCIAL ANALYSIS CHECKING ACCOUNT                                                       Account: XXXXXX3840
                               Last Statement     Previous Balance        This Statement    Current Balance     Total Credits       Total Debits
                                  08/31/20              0.00                     09/30/20        0.00          161,441.62 (134)    161,441.62 (50)


                              CREDITS
                              Date Description                                                                                             Amount
                              09/01   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                    25.07
                              09/01   Postmates Inc. 1060 Aug 3 St-K3r7t6r7z5o2                                                              138.79
                              09/01   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         1,315.31
                              09/01   Doordash, Inc. 6280 North St-C5g5n4a2k9t4                                                            2,665.85
                              09/01   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         3,684.72
                              09/02   American Express Settlement XXXXXX8409                                                                  39.33
                              09/02   Postmates Inc. 1060 Aug 3 St-Z3o0k3s2r4j5                                                               44.80
                              09/02   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   193.03
                              09/02   Doordash, Inc. 6280 North St-I2x6r6k6i0f6                                                            1,599.77
                              09/03   Postmates Inc. 1060 Sep 1 St-H7j4n1r8d5s5                                                               72.22
                              09/03   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                    76.64
                              09/03   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         1,617.08
                              09/03   Doordash, Inc. 6280 North St-P8e2d7u3y5n4                                                            1,645.75
                              09/03   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         1,903.71
                              09/04   American Express Settlement XXXXXX8409                                                                 109.92
                              09/04   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   168.81
                              09/04   Postmates Inc. 1060 Sep 2 St-N4t6f1g9a3h7                                                              184.90
                              09/04   Grubhub Inc Aug Actvty 20090401hbidbfj                                                                 693.66
                              09/04   Doordash, Inc. 6280 North St-M3m9v3p6r1m2                                                            1,085.46
                              09/04   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         2,309.09
                              09/08   Craftroads Bever Fintecheft XX-XXX7970                                                                  30.00
                              09/08   Postmates Inc. 1060 Sep 6 St-Y5c1x3j1t6d3                                                               83.79
                              09/08   Postmates Inc. 1060 Sep 3 St-K2k2j1g3j4s4                                                               85.53
                              09/08   American Express Settlement XXXXXX8409                                                                 106.96
                              09/08   Postmates Inc. 1060 Sep 5 St-L3f4u2j9f7h1                                                              119.57
                              09/08   Postmates Inc. 1060 Sep 4 St-F8r7v8f9b6e6                                                              133.50
                              09/08   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   141.97
                              09/08   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   144.16
                              09/08   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   146.78
                              09/08   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   329.54
                              09/08   American Express Settlement XXXXXX8409                                                                 337.86
                              09/08   Doordash, Inc. 6280 North St-I6k9e8m9d1b4                                                              631.75
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         2,217.25
Case:20-01947-jwb   Doc #:408-2 Filed: 12/01/2020   Page 2 of 61
Case:20-01947-jwb   Doc #:408-2 Filed: 12/01/2020   Page 3 of 61
                                            Case:20-01947-jwb         Doc #:408-2 Filed: 12/01/2020             Page 4 of 61
                                                                          HOPCAT- NDIANAPOLIS, LLC                Page:            4 of 4
                                                                          35 OAKES ST SW STE 400
                                                                          GRAND RAP DS, MI 49503                  Statement Date: 09/30/2020
                                                                                                                  Primary Account: XXXXXX3840




                              DEBITS (Continued)
MGMCSTMTN 201001-16614-0004




                              Date Description                                                                                      Amount
                              09/08   Transfer To Coml Analysis Ck Account                                                         21,736.71
                              09/09   Fintech.net Fintecheft XX-XXX7970                                                                37.32
                              09/09   Switchyard Brewi Fintecheft XX-XXX7970                                                          205.00
                              09/09   Olo - Help@olo.c Purchase Denise Willison                                                       511.85
                              09/09   Transfer To Coml Analysis Ck Account                                                          2,116.27
                              09/10   Southern Glazer' Fintecheft XX-XXX7970                                                          403.05
                              09/10   Transfer To Coml Analysis Ck Account                                                          2,923.93
                              09/11   Crossroads Brewi Fintecheft XX-XXX7970                                                          180.00
                              09/11   Monarch Beverage Fintecheft XX-XXX7970                                                          510.00
                              09/11   Transfer To Coml Analysis Ck Account                                                          2,613.64
                              09/14   Transfer To Coml Analysis Ck Account                                                         17,720.51
                              09/15   Commercial Service Charge                                                                        92.35
                              09/15   Monarch Beverage Fintecheft XX-XXX7970                                                          398.00
                              09/15   Transfer To Coml Analysis Ck Account                                                          4,034.85
                              09/16   South Broad Ripp Fintecheft XX-XXX7970                                                          499.55
                              09/16   Transfer To Coml Analysis Ck Account                                                          2,155.07
                              09/17   Zink Distributin Fintecheft XX-XXX7970                                                          199.00
                              09/17   Transfer To Coml Analysis Ck Account                                                            961.84
                              09/18   Indiana City Bre Fintecheft XX-XXX7970                                                          440.00
                              09/18   Positive Solutio Support                                                                        553.00
                              09/18   Intax In Fab Tax                                                                              2,325.08
                              09/18   Intax In Sales/Use Tax                                                                        8,228.40
                              09/21   Restaurant Techn Eft Draft                                                                      621.20
                              09/21   Transfer To Coml Analysis Ck Account                                                          1,031.06
                              09/22   Transfer To Coml Analysis Ck Account                                                         28,924.23
                              09/23   Transfer To Coml Analysis Ck Account                                                          4,210.36
                              09/24   Cavalier Distrib Fintecheft XX-XXX7970                                                          209.99
                              09/24   Zink Distributin Fintecheft XX-XXX7970                                                          274.00
                              09/24   Monarch Beverage Fintecheft XX-XXX7970                                                          300.00
                              09/24   Transfer To Coml Analysis Ck Account                                                            825.11
                              09/25   Comb. Exc. 5/3 Bankcard Sys Worldpay Comb. Exc.                    Hop                           62.31
                              09/25   Taxman Brewing C Fintecheft XX-XXX7970                                                          410.00
                              09/25   Transfer To Coml Analysis Ck Account                                                          6,388.03
                              09/28   Pax Verum Brewin Fintecheft XX-XXX7970                                                          290.00
                              09/28   Transfer To Coml Analysis Ck Account                                                         16,324.19
                              09/29   Transfer To Coml Analysis Ck Account                                                          2,484.96
                              09/30   Transfer To Coml Analysis Ck Account                                                         10,064.24

                              DAILY BALANCE
                                Date                  Balance            Date                  Balance         Date            Balance
                                 09/01                                  09/11                                  09/22
                                 09/02                                  09/14                                  09/23
                                 09/03                                  09/15                                  09/24
                                 09/04                                  09/16                                  09/25
                                 09/08                                  09/17                                  09/28
                                 09/09                                  09/18                                  09/29
                                 09/10                                  09/21                                  09/30
                       Case:20-01947-jwb            Doc #:408-2 Filed: 12/01/2020                 Page 5 of 61




                                       BarFly Ventures
                                     Reconciliation Report
                                                  As Of 09/27/2020
                                    Account: Checking-Mercantile HC-Indy
Statement Ending Balance                                                                                        45.45

Deposits in Transit                                                                                         19,759.29

Outstanding Checks and Charges                                                                                 -55.90

Adjusted Bank Balance                                                                                       19,748.84



Book Balance                                                                                                19,748.84

Adjustments*                                                                                                     0.00

Adjusted Book Balance                                                                                       19,748.84




                             Total Checks and Charges Cleared         145,836.21 Total Deposits Cleared    145,836.21




Deposits
Name                         Memo                                    Date            Doc No      Cleared    In Transit

General Ledger Entry         WORLDPAY                                07/17/2020                               3,094.62

General Ledger Entry         WORLD PAY - OLO AMEX                    08/01/2020                                   5.46

General Ledger Entry         AMEX                                    08/07/2020                                155.00

General Ledger Entry         AMEX                                    08/08/2020                                154.35

General Ledger Entry         WORLD PAY - OLO AMEX                    08/15/2020                    26.80

General Ledger Entry         AMEX                                    08/19/2020                                102.00

General Ledger Entry         AMEX                                    08/22/2020                   463.02

General Ledger Entry         AMEX                                    08/25/2020                                149.31

General Ledger Entry         AMEX                                    08/26/2020                                 98.88

General Ledger Entry         AMEX                                    08/28/2020                   147.01

General Ledger Entry         WORLD PAY - OLO TENDER                  08/28/2020                   296.28

General Ledger Entry         WORLDPAY                                08/29/2020                 6,218.79

General Ledger Entry         WORLDPAY                                08/30/2020                 3,684.72

General Ledger Entry         AMEX                                    08/31/2020                    22.13

General Ledger Entry         WORLDPAY                                08/31/2020                 1,315.31

General Ledger Entry         DoorDash Sales HCBR 08.31.20            08/31/2020                   579.86

General Ledger Entry         Postmates Sales HCBR 08.31.20           08/31/2020                   217.56

General Ledger Entry         Postmates Sales HCBR 08.31.20           08/31/2020                    93.23

General Ledger Entry         WORLD PAY - OLO TENDER                  08/31/2020                   193.03

General Ledger Entry         Postmates Sales HCBR 08.31.20           08/31/2020                   172.90

General Ledger Entry         Unknown AMEX Variance HCBR              09/01/2020          eft        1.64

General Ledger Entry         Unknown WORLDPAY Variance HCBR          09/01/2020          eft        2.48

General Ledger Entry         Unknown WORLDPAY Variance HCBR          09/01/2020          eft        4.84
                       Case:20-01947-jwb               Doc #:408-2 Filed: 12/01/2020     Page 6 of 61



General Ledger Entry         Unknown AMEX Variance HCBR             09/01/2020   eft       8.15

General Ledger Entry         AMEX                                   09/01/2020                    21.00

General Ledger Entry         WORLD PAY - OLO TENDER                 09/01/2020           76.64

General Ledger Entry         WORLDPAY                               09/01/2020         1,903.71

General Ledger Entry         Postmates Sales HCBR 09.01.20          09/01/2020          138.79

General Ledger Entry         DoorDash Sales HCBR 09.01.20           09/01/2020         2,665.85

General Ledger Entry         Unknown AMEX Variance HCBR             09/02/2020   eft       4.99

General Ledger Entry         DoorDash Sales HCBR 09.02.20           09/02/2020         1,599.77

General Ledger Entry         WORLD PAY - OLO TENDER                 09/02/2020          168.81

General Ledger Entry         WORLDPAY                               09/02/2020         1,617.08

General Ledger Entry         Postmates Sales HCBR 09.02.20          09/02/2020           44.80

General Ledger Entry         WORLD PAY - OLO AMEX                   09/02/2020           13.87

General Ledger Entry         AMEX                                   09/02/2020           93.05

General Ledger Entry         DoorDash Sales HCBR 09.03.20           09/03/2020         1,645.75

General Ledger Entry         Postmates Sales HCBR 09.03.20          09/03/2020           72.22

General Ledger Entry         WORLD PAY - OLO TENDER                 09/03/2020          144.16

General Ledger Entry         WORLDPAY                               09/03/2020         2,309.09

General Ledger Entry         Unknown AMEX Variance HCBR             09/04/2020   eft       0.87

General Ledger Entry         Postmates Sales HCBR 09.04.20          09/04/2020          184.90

General Ledger Entry         DoorDash Sales HCBR 09.04.20           09/04/2020         1,085.46

General Ledger Entry         GRUBHUB Sales HCBR 09.04.20            09/04/2020          693.66

General Ledger Entry         AMEX                                   09/04/2020          128.19

General Ledger Entry         WORLD PAY - OLO TENDER                 09/04/2020          141.97

General Ledger Entry         WORLDPAY                               09/04/2020         5,246.24

General Ledger Entry         WORLD PAY - OLO TENDER                 09/05/2020          146.78

General Ledger Entry         WORLDPAY                               09/05/2020         6,095.46

General Ledger Entry         AMEX                                   09/05/2020          220.78

General Ledger Entry         AMEX                                   09/06/2020          110.68

General Ledger Entry         WORLD PAY - OLO TENDER                 09/06/2020          329.54

General Ledger Entry         WORLDPAY                               09/06/2020         4,176.01

General Ledger Entry         WORLD PAY - OLO TENDER                 09/07/2020          152.05

General Ledger Entry         AMEX                                   09/07/2020          125.91

General Ledger Entry         WORLDPAY                               09/07/2020         2,217.25

General Ledger Entry         DoorDash Sales HCBR 09.08.20           09/08/2020          631.75

General Ledger Entry         Postmates Sales HCBR 09.08.20          09/08/2020          119.57

General Ledger Entry         Postmates Sales HCBR 09.08.20          09/08/2020           85.53

General Ledger Entry         Postmates Sales HCBR 09.08.20          09/08/2020           83.79

General Ledger Entry         Postmates Sales HCBR 09.08.20          09/08/2020          133.50

General Ledger Entry         Craftroads W-30565 HCIN                09/08/2020           30.00

General Ledger Entry         DoorDash Sales HCBR 09.08.20           09/08/2020         2,312.95

General Ledger Entry         AMEX                                   09/08/2020           26.53

General Ledger Entry         WORLDPAY                               09/08/2020         1,403.51

General Ledger Entry         WORLD PAY - OLO TENDER                 09/09/2020          153.38

General Ledger Entry         Postmates Sales HCBR 09.09.20          09/09/2020          107.05
                       Case:20-01947-jwb            Doc #:408-2 Filed: 12/01/2020     Page 7 of 61



General Ledger Entry         DoorDash Sales HCBR 09.09.20        09/09/2020         1,086.12

General Ledger Entry         WORLDPAY                            09/09/2020         2,154.09

General Ledger Entry         AMEX                                09/10/2020                     95.94

General Ledger Entry         Postmates Sales HCBR 09.10.20       09/10/2020           41.23

General Ledger Entry         WORLDPAY                            09/10/2020         1,583.99

General Ledger Entry         WORLD PAY - OLO TENDER              09/10/2020           58.87

General Ledger Entry         DoorDash Sales HCBR 09.10.20        09/10/2020         1,105.91

General Ledger Entry         Postmates Sales HCBR 09.11.20       09/11/2020          190.41

General Ledger Entry         DoorDash Sales HCBR 09.11.20        09/11/2020          881.51

General Ledger Entry         GRUBHUB Sales HCBR 09.11.20         09/11/2020          494.35

General Ledger Entry         WORLD PAY - OLO TENDER              09/11/2020          133.78

General Ledger Entry         WORLD PAY - OLO AMEX                09/11/2020                     17.98

General Ledger Entry         AMEX                                09/11/2020                    157.19

General Ledger Entry         WORLDPAY                            09/11/2020         4,845.11

General Ledger Entry         WORLDPAY                            09/12/2020         7,238.30

General Ledger Entry         WORLD PAY - OLO AMEX                09/12/2020           41.00

General Ledger Entry         WORLD PAY - OLO TENDER              09/12/2020           81.73

General Ledger Entry         AMEX                                09/12/2020          307.76

General Ledger Entry         AMEX                                09/13/2020          123.01

General Ledger Entry         WORLDPAY                            09/13/2020         4,051.22

General Ledger Entry         WORLD PAY - OLO TENDER              09/13/2020          167.65

General Ledger Entry         Unknown WORLDPAY Variance HCBR      09/14/2020   eft     20.00

General Ledger Entry         Postmates Sales HCBR 09.14.20       09/14/2020          263.18

General Ledger Entry         Postmates Sales HCBR 09.14.20       09/14/2020          139.43

General Ledger Entry         Postmates Sales HCBR 09.14.20       09/14/2020          182.50

General Ledger Entry         WORLDPAY                            09/14/2020         2,094.98

General Ledger Entry         DoorDash Sales HCBR 09.14.20        09/14/2020          107.04

General Ledger Entry         AMEX                                09/14/2020           92.58

General Ledger Entry         WORLD PAY - OLO TENDER              09/14/2020           52.34

General Ledger Entry         Postmates Sales HCBR 09.15.20       09/15/2020           99.65

General Ledger Entry         AMEX                                09/15/2020           77.14

General Ledger Entry        WORLDPAY                             09/15/2020         1,596.07

General Ledger Entry        WORLD PAY - OLO TENDER               09/15/2020           55.34

General Ledger Entry        DoorDash Sales HCBR 09.15.20         09/15/2020         2,043.21

General Ledger Entry        DoorDash Sales HCBR 09.16.20         09/16/2020          873.31

General Ledger Entry        WORLDPAY                             09/16/2020         2,603.24

General Ledger Entry        Postmates Sales HCBR 09.16.20        09/16/2020           43.32

General Ledger Entry        WORLD PAY - OLO TENDER               09/16/2020          175.22

General Ledger Entry        WORLD PAY - OLO AMEX                 09/16/2020           16.90

General Ledger Entry        AMEX                                 09/16/2020                    215.66

General Ledger Entry        Postmates Sales HCBR 09.17.20        09/17/2020           21.53

General Ledger Entry        WORLDPAY                             09/17/2020         3,072.15

General Ledger Entry        AMEX                                 09/17/2020           91.22

General Ledger Entry        WORLD PAY - OLO TENDER               09/17/2020           10.36
                       Case:20-01947-jwb            Doc #:408-2 Filed: 12/01/2020     Page 8 of 61



General Ledger Entry         DoorDash Sales HCBR 09.17.20        09/17/2020         1,009.13

General Ledger Entry         Interco CASH                        09/18/2020   eft   9,827.85

General Ledger Entry         DoorDash Sales HCBR 09.18.20        09/18/2020         1,012.34

General Ledger Entry         GRUBHUB Sales HCBR 09.18.20         09/18/2020          347.07

General Ledger Entry         WORLDPAY                            09/18/2020         5,330.98

General Ledger Entry         WORLD PAY - OLO TENDER              09/18/2020          261.95

General Ledger Entry         AMEX                                09/18/2020                     130.81

General Ledger Entry         Postmates Sales HCBR 09.18.20       09/18/2020          167.76

General Ledger Entry         Unknown AMEX Variance HCBR          09/19/2020   eft       1.41

General Ledger Entry         AMEX                                09/19/2020          249.84

General Ledger Entry         WORLDPAY                            09/19/2020         8,977.98

General Ledger Entry         WORLD PAY - OLO TENDER              09/19/2020                     208.47

General Ledger Entry         AMEX                                09/20/2020                     162.42

General Ledger Entry         WORLDPAY                            09/20/2020         4,440.25

General Ledger Entry         WORLD PAY - OLO TENDER              09/20/2020          241.58

General Ledger Entry         Unknown WORLDPAY Variance HCBR      09/21/2020   eft       1.83

General Ledger Entry         Unknown WORLDPAY Variance HCBR      09/21/2020   eft       6.54

General Ledger Entry         WORLDPAY                            09/21/2020         1,685.28

General Ledger Entry         DoorDash Sales HCBR 09.21.20        09/21/2020          758.88

General Ledger Entry         Postmates Sales HCBR 09.21.20       09/21/2020           87.66

General Ledger Entry         Postmates Sales HCBR 09.21.20       09/21/2020          112.37

General Ledger Entry         WORLD PAY - OLO TENDER              09/21/2020           56.41

General Ledger Entry         AMEX                                09/21/2020                      55.53

General Ledger Entry         Postmates Sales HCBR 09.21.20       09/21/2020          209.78

General Ledger Entry         WORLD PAY - OLO TENDER              09/22/2020          105.06

General Ledger Entry         AMEX                                09/22/2020           34.34

General Ledger Entry         WORLDPAY                            09/22/2020         1,544.26

General Ledger Entry         Postmates Sales HCBR 09.22.20       09/22/2020          325.99

General Ledger Entry         DoorDash Sales HCBR 09.22.20        09/22/2020         2,246.78

General Ledger Entry         DoorDash Sales HCBR 09.23.20        09/23/2020         1,607.95

General Ledger Entry         WORLDPAY                            09/23/2020         2,575.62

General Ledger Entry         AMEX                                09/23/2020          109.05

General Ledger Entry         WORLD PAY - OLO TENDER              09/23/2020          110.69

General Ledger Entry         Postmates Sales HCBR 09.23.20       09/23/2020          125.72

General Ledger Entry         WORLDPAY                            09/24/2020         2,884.50

General Ledger Entry         AMEX                                09/24/2020          191.07

General Ledger Entry         DoorDash Sales HCBR 09.24.20        09/24/2020         1,351.17

General Ledger Entry         WORLD PAY - OLO TENDER              09/24/2020                      58.16

General Ledger Entry         Postmates Sales HCBR 09.24.20       09/24/2020          119.72

General Ledger Entry         Postmates Sales HCBR 09.25.20       09/25/2020           34.95

General Ledger Entry         WORLD PAY - OLO TENDER              09/25/2020          202.89

General Ledger Entry         AMEX                                09/25/2020          465.20

General Ledger Entry         GRUBHUB Sales HCBR 09.25.20         09/25/2020          292.09

General Ledger Entry         WORLDPAY                            09/25/2020                    6,166.21
                       Case:20-01947-jwb                 Doc #:408-2 Filed: 12/01/2020              Page 9 of 61



General Ledger Entry             DoorDash Sales HCBR 09.25.20         09/25/2020                   962.49

General Ledger Entry             WORLDPAY                             09/26/2020                                8,535.02

General Ledger Entry             AMEX                                 09/26/2020                   364.50

General Ledger Entry             WORLD PAY - OLO TENDER               09/26/2020                   190.81

General Ledger Entry             AMEX                                 09/27/2020                                  175.28

General Ledger Entry             WORLDPAY                             09/27/2020                  4,622.95

General Ledger Entry             WORLD PAY - OLO TENDER               09/27/2020                   175.13

Total Deposits                                                                                 145,836.21     19,759.29




Checks and Charges
Name                             Memo                                 Date         Check No       Cleared    Outstanding

General Ledger Entry             WorldPay Monthly Charges - P6 2020   06/05/2020         eft                       27.95

General Ledger Entry             HCBR ACCIDENT FUND ONLINE PAY        07/03/2020         eft                       27.95

Craftroads Beverage                                                   08/31/2020        EFT        540.00

General Ledger Entry             Interco CASH                         08/31/2020         eft     12,895.87

General Ledger Entry             Unknown WORLDPAY Variance HCBR       09/01/2020         eft        91.16

General Ledger Entry             Unknown WORLDPAY Variance HCBR       09/01/2020         eft          1.46

Black Acre Brewing Company LLC                                        09/01/2020        EFT        360.00

General Ledger Entry             Interco CASH                         09/01/2020         eft      7,469.74

General Ledger Entry             Interco CASH                         09/02/2020         eft      1,711.93

South Broad Ripple Brewing Co                                         09/02/2020        EFT        165.00

Zink Distributing                                                     09/03/2020        EFT        616.00

Cavalier Distributing Inc                                             09/03/2020        EFT         83.48

Monarch Beverage                                                      09/03/2020        EFT        600.00

General Ledger Entry             Interco CASH                         09/03/2020         eft      4,015.92

General Ledger Entry             Interco CASH                         09/04/2020         eft      2,465.04

General Ledger Entry             WorldPay Monthly Charges - P9 2020   09/04/2020         eft      2,086.80

General Ledger Entry             Interco CASH                         09/08/2020         eft     21,736.71

Restaurant Technologies, Inc                                          09/08/2020        EFT        402.92

General Ledger Entry             Vantiv Monthly Charges - P9 2020     09/08/2020         eft       135.97

General Ledger Entry             Unknown AMEX Variance HCBR           09/08/2020         eft          3.20

fintech                                                               09/09/2020        EFT         37.32

OLO                                                                   09/09/2020        EFT        511.85

General Ledger Entry             Unknown AMEX Variance HCBR           09/09/2020         eft          1.30

General Ledger Entry             Interco CASH                         09/09/2020         eft      2,116.27

General Ledger Entry             Unknown WORLDPAY Variance HCBR       09/09/2020         eft        63.72

Switchyard Brewing Company                                            09/09/2020        EFT        205.00

General Ledger Entry             Unknown AMEX Variance HCBR           09/09/2020         eft          3.72

Southern Wine & Spir ts                                               09/10/2020        EFT        403.05

Cross Roads Brewing Co                                                09/10/2020        EFT        180.00

General Ledger Entry             Unknown AMEX Variance HCBR           09/10/2020         eft          1.05

General Ledger Entry             Interco CASH                         09/10/2020         eft      2,923.93

General Ledger Entry             Unknown AMEX Variance HCBR           09/11/2020         eft          4.61

General Ledger Entry             Interco CASH                         09/11/2020         eft      2,613.64
                     Case:20-01947-jwb                  Doc #:408-2 Filed: 12/01/2020                     Page 10 of 61



Monarch Beverage                                                                 09/11/2020     EFT       510.00

General Ledger Entry            Interco CASH                                     09/14/2020     eft     17,720.51

General Ledger Entry            Unknown AMEX Variance HCBR                       09/14/2020     eft          0.13

Monarch Beverage                                                                 09/15/2020     EFT       398.00

General Ledger Entry            Unknown AMEX Variance HCBR                       09/15/2020     eft          6.20

General Ledger Entry            Interco CASH                                     09/15/2020     eft      4,034.85

General Ledger Entry            Mercantile Monthly Bank Charges - P9 2020        09/15/2020     eft        92.35

South Broad Ripple Brewing Co                                                    09/16/2020     EFT       499.55

General Ledger Entry            Interco CASH                                     09/16/2020     eft      2,155.07

General Ledger Entry            Unknown AMEX Variance HCBR                       09/16/2020     eft          3.47

Zink Distributing                                                                09/17/2020     EFT       199.00

General Ledger Entry            Interco CASH                                     09/17/2020     eft       961.84

General Ledger Entry            Positive Solutions Support - Monthly Transact on P 09/18/2020   eft       553.00

Indiana City Brewing                                                             09/18/2020     EFT       440.00

General Ledger Entry            1060 Sales &amp;amp;amp; Use Tax Payment         09/18/2020              2,325.08

General Ledger Entry            1060 Sales &amp;amp;amp; Use Tax Payment         09/18/2020              8,228.40

General Ledger Entry            Unknown AMEX Variance HCBR                       09/19/2020     eft          0.66

Restaurant Technologies, Inc                                                     09/21/2020     EFT       621.20

General Ledger Entry            Interco CASH                                     09/21/2020     eft      1,031.06

General Ledger Entry            Unknown AMEX Variance HCBR                       09/21/2020     eft          2.30

General Ledger Entry            Unknown WORLDPAY Variance HCBR                   09/22/2020     eft        62.31

General Ledger Entry            Unknown AMEX Variance HCBR                       09/22/2020     eft          2.85

General Ledger Entry            Interco CASH                                     09/22/2020     eft     28,924.23

General Ledger Entry            Interco CASH                                     09/23/2020     eft      4,210.36

Cavalier Distributing Inc                                                        09/24/2020     EFT       209.99

Zink Distributing                                                                09/24/2020     EFT       274.00

Monarch Beverage                                                                 09/24/2020     EFT       300.00

General Ledger Entry            Interco CASH                                     09/24/2020     eft       825.11

Taxman Brewing Company                                                           09/25/2020     EFT       410.00

General Ledger Entry            Interco CASH                                     09/25/2020     eft      6,388.03

Total Checks and Charges                                                                              145,836.21    55.90
                                           Case:20-01947-jwb             Doc #:408-2 Filed: 12/01/2020           Page 11 of 61

                                                    Return Service Requested                                         Page:             1 of 5
                                                                                                                     Statement Date: 09/30/2020
                                                                                                                     Primary Account: XXXXXX3859
                                                                         07001
                                                                                                                     Documents:       0

                                                                                                                     Period: 08/31/20 to 09/30/20
MGMCSTMTN 201001-16615-0001




                                                                                                                     E
                                                            HOPCAT-DETROIT, LLC                               <T> 30-0
                                                            35 OAKES ST SW STE 400                                   0
                                                            GRAND RAPIDS, MI 49503                                   0




                              COMMERCIAL ANALYSIS CHECKING ACCOUNT                                                       Account: XXXXXX3859
                               Last Statement     Previous Balance        This Statement    Current Balance     Total Credits       Total Debits
                                  08/31/20              0.00                     09/30/20        0.00          267,420.08 (144)    267,420.08 (60)


                              CREDITS
                              Date Description                                                                                             Amount
                              09/01   Postmates Inc. 1070 Aug 3 St-A2k7k8a0r6y6                                                               59.75
                              09/01   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   323.41
                              09/01   American Express Settlement XXXXXX9489                                                                 836.18
                              09/01   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         5,258.48
                              09/01   Doordash, Inc. Woodward A St-G8l1o2v1x1r0                                                            5,875.92
                              09/01   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         7,320.79
                              09/02   Postmates Inc. 1070 Aug 3 St-P6f4u3m4q2b8                                                              189.13
                              09/02   American Express Settlement XXXXXX9489                                                                 323.59
                              09/02   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   799.43
                              09/02   Doordash, Inc. Woodward A St-F3u7p6p9l7s9                                                            2,312.71
                              09/02   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         4,231.64
                              09/03   Postmates Inc. 1070 Sep 1 St-Y7q0f8h0s4o7                                                              127.08
                              09/03   American Express Settlement XXXXXX9489                                                                 353.74
                              09/03   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   555.71
                              09/03   Doordash, Inc. Woodward A St-B5t9y2u9h7g6                                                            1,800.12
                              09/03   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         5,189.41
                              09/04   Postmates Inc. 1070 Sep 2 St-Y6f1o3s9k7x5                                                               44.24
                              09/04   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   175.07
                              09/04   American Express Settlement XXXXXX9489                                                                 290.50
                              09/04   Grubhub Inc Aug Actvty XXXXXX0176AOKEB                                                                 694.28
                              09/04   Doordash, Inc. Woodward A St-Y3w1r7g1v2f0                                                            1,752.80
                              09/04   Transfer From Coml Analysis Ck Account                                                               2,829.08
                              09/08   Postmates Inc. 1070 Sep 3 St-Y9w7v0g2h2f9                                                               26.24
                              09/08   Postmates Inc. 1070 Sep 5 St-Q4t1a3b8o6z1                                                               63.76
                              09/08   Postmates Inc. 1070 Sep 4 St-C0s5t5c1l1y5                                                              155.26
                              09/08   Postmates Inc. 1070 Sep 6 St-L5j8w1a5l0o2                                                              202.15
                              09/08   American Express Settlement XXXXXX9489                                                                 295.67
                              09/08   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   359.36
                              09/08   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   422.06
                              09/08   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   430.35
                              09/08   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   529.89
                              09/08   American Express Settlement XXXXXX9489                                                                 537.47
                              09/08   American Express Settlement XXXXXX9489                                                                 924.23
                                           Case:20-01947-jwb         Doc #:408-2 Filed: 12/01/2020   Page 12 of 61
                                                                          HOPCAT-DETROIT, LLC          Page:            2 of 5
                                                                          35 OAKES ST SW STE 400
                                                                          GRAND RAP DS, MI 49503       Statement Date: 09/30/2020
                                                                                                       Primary Account: XXXXXX3859




                              CREDITS (Continued)
MGMCSTMTN 201001-16615-0002




                              Date Description                                                                           Amount
                              09/08   Doordash, Inc. Woodward A St-X2z9u2f0m6z7                                          1,727.96
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       5,099.82
                              09/08   Doordash, Inc. Woodward A St-L7h2k6m8c7i7                                          5,240.86
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       6,467.16
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       7,981.32
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       8,840.69
                              09/09   Postmates Inc. 1070 Sep 7 St-A7f4e1l8f5a8                                             70.39
                              09/09   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 717.22
                              09/09   American Express Settlement XXXXXX9489                                             1,119.49
                              09/09   Doordash, Inc. Woodward A St-P8o6i4o0d0w4                                          1,306.73
                              09/09   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       7,458.32
                              09/10   Postmates Inc. 1070 Sep 8 St-W1t9v8u8o4k5                                             24.78
                              09/10   American Express Settlement XXXXXX9489                                               308.71
                              09/10   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 528.17
                              09/10   Doordash, Inc. Woodward A St-O5h8w6i7v7e2                                          1,379.46
                              09/10   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       3,533.21
                              09/10   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       4,550.39
                              09/11   Postmates Inc. 1070 Sep 9 St-X3o9w7e2k3i3                                             93.86
                              09/11   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 145.44
                              09/11   American Express Settlement XXXXXX9489                                               331.78
                              09/11   Grubhub Inc Sep Actvty XXXXXX0976AOKEB                                               966.34
                              09/11   Doordash, Inc. Woodward A St-B0o9r6j4n2d1                                          1,959.14
                              09/14   Postmates Inc. 1070 Sep 1 St-Z9s4c8t6s1o8                                             92.73
                              09/14   Postmates Inc. 1070 Sep 1 St-J6a4x2v2i0j8                                            101.99
                              09/14   Postmates Inc. 1070 Sep 1 St-R1v1c9p4m0s6                                            191.65
                              09/14   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 266.21
                              09/14   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 505.43
                              09/14   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 533.68
                              09/14   American Express Settlement XXXXXX9489                                               848.36
                              09/14   American Express Settlement XXXXXX9489                                             1,384.64
                              09/14   Doordash, Inc. Woodward A St-I6g8i4e3n8j3                                          1,893.44
                              09/14   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       3,690.47
                              09/14   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       6,074.28
                              09/14   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       8,410.59
                              09/15   Postmates Inc. 1070 Sep 1 St-R7u3x5s5r1s6                                            157.71
                              09/15   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 363.19
                              09/15   American Express Settlement XXXXXX9489                                               669.25
                              09/15   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       4,626.25
                              09/15   Doordash, Inc. Woodward A St-U1w1n7z2l2e4                                          4,768.46
                              09/15   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       6,892.65
                              09/16   Postmates Inc. 1070 Sep 1 St-T8n1o7m5i9t7                                             70.33
                              09/16   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 446.01
                              09/16   American Express Settlement XXXXXX9489                                               496.73
                              09/16   Doordash, Inc. Woodward A St-J5y4k0w4i6z4                                          2,024.13
                              09/17   Postmates Inc. 1070 Sep 1 St-N7h5a6v5q7s1                                             84.10
                              09/17   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 370.45
                              09/17   American Express Settlement XXXXXX9489                                               460.33
                              09/17   Doordash, Inc. Woodward A St-S0w8h4g9p4c2                                          1,755.93
                              09/17   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       4,317.57
                              09/17   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       4,766.06
                              09/18   Postmates Inc. 1070 Sep 1 St-W4s4n6b2j7v6                                             11.83
                              09/18   American Express Settlement XXXXXX9489                                               280.70
                              09/18   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 320.05
                              09/18   Grubhub Inc Sep Actvty XXXXXX1676AOKEB                                               724.66
                              09/18   Doordash, Inc. Woodward A St-X7t0y1h7j7h0                                          1,565.57
                              09/18   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       4,379.49
                              09/21   Postmates Inc. 1070 Sep 1 St-M6f3k4q0a6f9                                            110.05
                              09/21   Postmates Inc. 1070 Sep 1 St-U7a2p5o7q3i7                                            112.29
                              09/21   Postmates Inc. 1070 Sep 1 St-S1n8f7v6a8l6                                            114.75
                                           Case:20-01947-jwb         Doc #:408-2 Filed: 12/01/2020              Page 13 of 61
                                                                             HOPCAT-DETROIT, LLC                      Page:            3 of 5
                                                                             35 OAKES ST SW STE 400
                                                                             GRAND RAP DS, MI 49503                   Statement Date: 09/30/2020
                                                                                                                      Primary Account: XXXXXX3859




                               CREDITS (Continued)
MGMCSTMTN 201001-16615-0003




                              Date Description                                                                                          Amount
                              09/21   American Express Settlement XXXXXX9489                                                              359.48
                              09/21   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                364.90
                              09/21   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                650.75
                              09/21   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                684.19
                              09/21   American Express Settlement XXXXXX9489                                                            1,321.29
                              09/21   Doordash, Inc. Woodward A St-E3r5v5n5m4s6                                                         1,929.89
                              09/21   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      7,319.63
                              09/21   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      8,165.54
                              09/22   Postmates Inc. 1070 Sep 2 St-J3t7a3y5a2q2                                                            94.27
                              09/22   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                359.81
                              09/22   American Express Settlement XXXXXX9489                                                              435.48
                              09/22   Doordash, Inc. Woodward A St-N8w4o7o8n2f8                                                         5,035.21
                              09/22   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      8,083.16
                              09/23   Postmates Inc. 1070 Sep 2 St-T9m2a0g9x9i6                                                            63.64
                              09/23   American Express Settlement XXXXXX9489                                                              224.21
                              09/23   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                421.29
                              09/23   Doordash, Inc. Woodward A St-Q0s8a5n1l6d4                                                         2,176.26
                              09/23   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      3,411.10
                              09/24   Postmates Inc. 1070 Sep 2 St-Y8r2a4x4u3y5                                                            80.58
                              09/24   American Express Settlement XXXXXX9489                                                              356.59
                              09/24   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                407.12
                              09/24   Doordash, Inc. Woodward A St-J7p9t1u6s8n4                                                         1,440.07
                              09/24   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      3,741.99
                              09/24   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      4,275.63
                              09/25   Postmates Inc. 1070 Sep 2 St-M5a8u3g3p8h8                                                            72.25
                              09/25   American Express Settlement XXXXXX9489                                                              342.16
                              09/25   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                347.34
                              09/25   Grubhub Inc Sep Actvty XXXXXX2376AOKEB                                                              590.44
                              09/25   Doordash, Inc. Woodward A St-V5p0h1g5v9w3                                                         1,893.65
                              09/25   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      3,812.97
                              09/28   Postmates Inc. 1070 Sep 2 St-N3r7c8i1w4y1                                                            34.38
                              09/28   Postmates Inc. 1070 Sep 2 St-W9i0k8h7l7i9                                                            49.97
                              09/28   Postmates Inc. 1070 Sep 2 St-C4q3l5q5w2t2                                                           180.51
                              09/28   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                207.11
                              09/28   American Express Settlement XXXXXX9489                                                              239.85
                              09/28   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                274.79
                              09/28   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                464.99
                              09/28   American Express Settlement XXXXXX9489                                                            1,266.81
                              09/28   Doordash, Inc. Woodward A St-K4d9t6s8f3p3                                                         1,792.05
                              09/28   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      5,822.56
                              09/28   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      7,956.09
                              09/29   Postmates Inc. 1070 Sep 2 St-Q0i5h8q5c7a8                                                            58.62
                              09/29   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                525.92
                              09/29   American Express Settlement XXXXXX9489                                                              578.47
                              09/29   Transfer From Coml Analysis Ck Account                                                            1,189.37
                              09/29   Doordash, Inc. Woodward A St-D0c5a3a1y2y0                                                         5,467.03
                              09/29   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      7,154.75
                              09/30   Postmates Inc. 1070 Sep 2 St-L0b9v0g1j3g8                                                            26.75
                              09/30   American Express Settlement XXXXXX9489                                                              186.64
                              09/30   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                289.31
                              09/30   Doordash, Inc. Woodward A St-S5o2j4w5g7e1                                                         2,089.19
                              09/30   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      4,081.28

                               CHECKS
                               Date      Check No     Amount          Date         Check No           Amount   Date      Check No     Amount
                              09/29       70662      14,758.31
                              * Indicates a Gap in Check Number Sequence
                                           Case:20-01947-jwb          Doc #:408-2 Filed: 12/01/2020          Page 14 of 61
                                                                           HOPCAT-DETROIT, LLC                 Page:            4 of 5
                                                                           35 OAKES ST SW STE 400
                                                                           GRAND RAP DS, MI 49503              Statement Date: 09/30/2020
                                                                                                               Primary Account: XXXXXX3859




                              DEBITS
MGMCSTMTN 201001-16615-0004




                              Date Description                                                                                   Amount
                              09/01   Intl Bancard Ach Ib-                                                                          12.50
                              09/01   Restaurant Equip Cons Coll                                                                   132.50
                              09/01   Transfer To Coml Analysis Ck Account                                                      19,529.53
                              09/02   Transfer To Coml Analysis Ck Account                                                       7,856.50
                              09/03   Eastown Distribu Fintecheft XX-XXX8519                                                       128.40
                              09/03   Fabiano Brothers Fintecheft XX-XXX8519                                                       198.05
                              09/03   State Of Michnws Liquorsale #xxxxx7446                                                       284.04
                              09/03   Transfer To Coml Analysis Ck Account                                                       7,415.57
                              09/04   Imperial Beverag Fintecheft XX-XXX8519                                                     1,270.00
                              09/04   Rave Associates, Fintecheft XX-XXX8519                                                     1,407.00
                              09/04   Mthchgs Worldpay Merch Bankcard           Hopcat- Detroit                                  3,108.97
                              09/08   M4 C.i.c, Llc Fintecheft XX-XXX8519                                                           50.00
                              09/08   Billng Vantiv_intg_pymt Merch Bankcard        Hopcat Detroit - Ecomm                         307.86
                              09/08   State Of Michgwl Liquorsale #xxxxx6131                                                       476.40
                              09/08   Transfer To Coml Analysis Ck Account                                                      38,469.99
                              09/09   Fintech.net Fintecheft XX-XXX8519                                                             37.32
                              09/09   National Wine & Fintecheft XX-XXX8519                                                         84.00
                              09/09   Red Tap Draught Sale                                                                         150.00
                              09/09   Eastown Distribu Fintecheft XX-XXX8519                                                       420.00
                              09/09   Imperial Beverag Fintecheft XX-XXX8519                                                       450.00
                              09/09   Rave Associates, Fintecheft XX-XXX8519                                                       461.00
                              09/09   Olo - Help@olo.c Purchase Denise Willison                                                    601.96
                              09/09   Transfer To Coml Analysis Ck Account                                                       8,467.87
                              09/10   Transfer To Coml Analysis Ck Account                                                      10,324.72
                              09/11   Transfer To Coml Analysis Ck Account                                                       3,496.56
                              09/14   M4 C.i.c, Llc Fintecheft XX-XXX8519                                                          175.00
                              09/14   Imperial Beverag Fintecheft XX-XXX8519                                                       409.00
                              09/14   Transfer To Coml Analysis Ck Account                                                      23,409.47
                              09/15   Commercial Service Charge                                                                     92.82
                              09/15   Eastown Distribu Fintecheft XX-XXX8519                                                       108.80
                              09/15   Rave Associates, Fintecheft XX-XXX8519                                                       152.00
                              09/15   Fabiano Brothers Fintecheft XX-XXX8519                                                       508.00
                              09/15   Transfer To Coml Analysis Ck Account                                                      16,615.89
                              09/16   Comb. Exc. Worldpay Worldpay Comb. Exc.                    Hop                                55.58
                              09/16   State Of Michnws Liquorsale #xxxxx3865                                                       175.80
                              09/16   Transfer To Coml Analysis Ck Account                                                       2,805.82
                              09/17   Comb. Exc. Worldpay Worldpay Comb. Exc.                    Hop                                25.71
                              09/17   Fabiano Brothers Fintecheft XX-XXX8519                                                       326.75
                              09/17   Transfer To Coml Analysis Ck Account                                                      11,401.98
                              09/18   Positive Solutio Support                                                                     780.83
                              09/18   Imperial Beverag Fintecheft XX-XXX8519                                                     1,115.00
                              09/18   Transfer To Coml Analysis Ck Account                                                       5,386.47
                              09/21   State Of Michgwl Liquorsale #xxxxx6446                                                       109.35
                              09/21   Transfer To Coml Analysis Ck Account                                                      21,023.41
                              09/22   Eastown Distribu Fintecheft XX-XXX8519                                                       179.00
                              09/22   Transfer To Coml Analysis Ck Account                                                      13,828.93
                              09/23   State Of Michnws Liquorsale #xxxxx3181                                                       304.79
                              09/23   Transfer To Coml Analysis Ck Account                                                       5,991.71
                              09/24   Fabiano Brothers Fintecheft XX-XXX8519                                                       140.00
                              09/24   Imperial Beverag Fintecheft XX-XXX8519                                                       190.00
                              09/24   Eastown Distribu Fintecheft XX-XXX8519                                                       370.00
                              09/24   Transfer To Coml Analysis Ck Account                                                       9,601.98
                              09/25   Rave Associates, Fintecheft XX-XXX8519                                                       115.00
                              09/25   Transfer To Coml Analysis Ck Account                                                       6,943.81
                              09/28   State Of Michgwl Liquorsale #xxxxx4771                                                        93.99
                              09/28   Transfer To Coml Analysis Ck Account                                                      18,195.12
                              09/29   Imperial Beverag Fintecheft XX-XXX8519                                                       215.85
                              09/30   State Of Michnws Liquorsale #xxxxx5665                                                       568.62
                              09/30   Transfer To Coml Analysis Ck Account                                                       6,104.55
                                       Case:20-01947-jwb   Doc #:408-2 Filed: 12/01/2020         Page 15 of 61
                                                              HOPCAT-DETROIT, LLC                   Page:            5 of 5
                                                              35 OAKES ST SW STE 400
                                                              GRAND RAP DS, MI 49503                Statement Date: 09/30/2020
                                                                                                    Primary Account: XXXXXX3859




                              DAILY BALANCE
                                Date          Balance        Date                      Balance   Date            Balance
MGMCSTMTN 201001-16615-0005




                               09/01                         09/02                               09/03
                               09/04                         09/15                               09/23
                               09/08                         09/16                               09/24
                               09/09                         09/17                               09/25
                               09/10                         09/18                               09/28
                               09/11                         09/21                               09/29
                               09/14                         09/22                               09/30
                   Case:20-01947-jwb                Doc #:408-2 Filed: 12/01/2020                   Page 16 of 61




                                     BarFly Ventures
                                   Reconciliation Report
                                                 As Of 09/27/2020
                                   Account: Checking-Mercantile HC-DE
Statement Ending Balance                                                                                   0.00

Deposits in Transit                                                                                   26,050.53

Outstanding Checks and Charges                                                                       -14,775.81

Adjusted Bank Balance                                                                                 11,274.72



Book Balance                                                                                          11,274.72

Adjustments*                                                                                               0.00

Adjusted Book Balance                                                                                 11,274.72




                        Total Checks and Charges Cleared       248,586.90 Total Deposits Cleared     248,586.90




Deposits
Name                    Memo                                  Date            Doc No      Cleared     In Transit

General Ledger Entry    HCDT ACCIDENT FUND ONLINE PAY          06/10/2020         eft                     27.95

General Ledger Entry    AMEX                                   07/18/2020                                272.08

General Ledger Entry    AMEX                                   07/19/2020                  709.22

General Ledger Entry    WORLD PAY - OLO TENDER                 07/28/2020                  318.61

General Ledger Entry    WORLD PAY - OLO AMEX                   08/01/2020                                 24.38

General Ledger Entry    WORLD PAY - OLO AMEX                   08/03/2020                                 16.17

General Ledger Entry    WORLD PAY - OLO AMEX                   08/04/2020                                 26.24

General Ledger Entry    AMEX                                   08/11/2020                                250.33

General Ledger Entry    AMEX                                   08/14/2020                                263.67

General Ledger Entry    WORLD PAY - OLO AMEX                   08/21/2020                                 23.06

General Ledger Entry    AMEX                                   08/21/2020                  340.53

General Ledger Entry    AMEX                                   08/25/2020                  225.17

General Ledger Entry    WORLD PAY - OLO TENDER                 08/26/2020                  263.57

General Ledger Entry    WORLD PAY - OLO TENDER                 08/27/2020                  716.32

General Ledger Entry    AMEX                                   08/27/2020                  426.78

General Ledger Entry    WORLDPAY                               08/28/2020                 7,940.16

General Ledger Entry    AMEX                                   08/28/2020                  425.02

General Ledger Entry    WORLD PAY - OLO TENDER                 08/28/2020                  570.25

General Ledger Entry    WORLD PAY - OLO AMEX                   08/29/2020                                 27.30

General Ledger Entry    WORLDPAY                               08/29/2020                 8,535.57

General Ledger Entry    WORLD PAY - OLO TENDER                 08/29/2020                  323.41

General Ledger Entry    AMEX                                   08/29/2020                  956.21

General Ledger Entry    WORLDPAY                               08/30/2020                 7,337.99
                   Case:20-01947-jwb                   Doc #:408-2 Filed: 12/01/2020      Page 17 of 61



General Ledger Entry   WORLD PAY - OLO AMEX                     08/31/2020                     11.40

General Ledger Entry   Postmates Sales HCDT 08.31.20            08/31/2020          140.82

General Ledger Entry   Postmates Sales HCDT 08.31.20            08/31/2020           71.64

General Ledger Entry   DoorDash Sales HCDT 08.31.20             08/31/2020          666.81

General Ledger Entry   Postmates Sales HCDT 08.31.20            08/31/2020          148.84

General Ledger Entry   AMEX                                     08/31/2020          321.71

General Ledger Entry   WORLDPAY                                 08/31/2020         5,258.48

General Ledger Entry   WORLD PAY - OLO TENDER                   08/31/2020          555.71

General Ledger Entry   Unknown AMEX Variance HCDT               09/01/2020   eft       4.04

General Ledger Entry   WORLD PAY - OLO AMEX                     09/01/2020                     18.82

General Ledger Entry   DoorDash Sales HCDT 09.01.20             09/01/2020         5,875.92

General Ledger Entry   WORLDPAY                                 09/01/2020         4,231.64

General Ledger Entry   WORLD PAY - OLO TENDER                   09/01/2020          175.07

General Ledger Entry   AMEX                                     09/01/2020          345.31

General Ledger Entry   Postmates Sales HCDT 09.01.20            09/01/2020           59.75

General Ledger Entry   Unknown AMEX Variance HCDT               09/02/2020   eft       4.98

General Ledger Entry   Unknown AMEX Variance HCDT               09/02/2020   eft     13.14

General Ledger Entry   Postmates Sales HCDT 09.02.20            09/02/2020          189.13

General Ledger Entry   DoorDash Sales HCDT 09.02.20             09/02/2020         2,312.71

General Ledger Entry   AMEX                                     09/02/2020          299.04

General Ledger Entry   WORLDPAY                                 09/02/2020         5,189.41

General Ledger Entry   WORLD PAY - OLO TENDER                   09/02/2020          529.89

General Ledger Entry   Unknown AMEX Variance HCDT               09/03/2020   eft       8.43

General Ledger Entry   WORLDPAY                                 09/03/2020         5,099.82

General Ledger Entry   AMEX                                     09/03/2020          304.62

General Ledger Entry   WORLD PAY - OLO TENDER                   09/03/2020          430.35

General Ledger Entry   Postmates Sales HCDT 09.03.20            09/03/2020          127.08

General Ledger Entry   DoorDash Sales HCDT 09.03.20             09/03/2020         1,800.12

General Ledger Entry   Interco CASH                             09/04/2020   eft   2,829.08

General Ledger Entry   Unknown AMEX Variance HCDT               09/04/2020   eft       1.19

General Ledger Entry   WORLD PAY - OLO TENDER                   09/04/2020          410.40

General Ledger Entry   WORLDPAY                                 09/04/2020         7,981.32

General Ledger Entry   DoorDash Sales HCDT 09.04.20             09/04/2020         1,752.80

General Ledger Entry   Postmates Sales HCDT 09.04.20            09/04/2020           44.24

General Ledger Entry   GRUBHUB Sales HCDT 09.04.20              09/04/2020          694.28

General Ledger Entry   AMEX                                     09/04/2020          614.43

General Ledger Entry   WORLD PAY - OLO AMEX                     09/04/2020           19.35

General Ledger Entry   AMEX                                     09/05/2020          317.67

General Ledger Entry   WORLD PAY - OLO TENDER                   09/05/2020          359.36

General Ledger Entry   WORLDPAY                                 09/05/2020         8,840.69

General Ledger Entry   WORLDPAY                                 09/06/2020         6,467.16

General Ledger Entry   AMEX                                     09/06/2020          536.59

General Ledger Entry   WORLD PAY - OLO TENDER                   09/06/2020          717.22

General Ledger Entry   AMEX                                     09/07/2020         1,115.69
                   Case:20-01947-jwb                   Doc #:408-2 Filed: 12/01/2020      Page 18 of 61



General Ledger Entry   WORLD PAY - OLO TENDER                   09/07/2020          528.17

General Ledger Entry   WORLD PAY - OLO AMEX                     09/07/2020           36.84

General Ledger Entry   WORLDPAY                                 09/07/2020         7,458.32

General Ledger Entry   Unknown AMEX Variance HCDT               09/08/2020   eft       7.90

General Ledger Entry   Unknown AMEX Variance HCDT               09/08/2020   eft       2.58

General Ledger Entry   Unknown AMEX Variance HCDT               09/08/2020   eft       0.88

General Ledger Entry   WORLD PAY - OLO AMEX                     09/08/2020           45.86

General Ledger Entry   WORLD PAY - OLO TENDER                   09/08/2020          145.44

General Ledger Entry   DoorDash Sales HCDT 09.08.20             09/08/2020         5,240.86

General Ledger Entry   DoorDash Sales HCDT 09.08.20             09/08/2020         1,727.96

General Ledger Entry   Postmates Sales HCDT 09.08.20            09/08/2020          202.15

General Ledger Entry   Postmates Sales HCDT 09.08.20            09/08/2020           63.76

General Ledger Entry   Postmates Sales HCDT 09.08.20            09/08/2020           26.24

General Ledger Entry   Postmates Sales HCDT 09.08.20            09/08/2020          155.26

General Ledger Entry   WORLDPAY                                 09/08/2020         3,578.53

General Ledger Entry   AMEX                                     09/08/2020                    271.92

General Ledger Entry   Unknown AMEX Variance HCDT               09/09/2020   eft       3.73

General Ledger Entry   WORLD PAY - OLO TENDER                   09/09/2020          266.21

General Ledger Entry   WORLD PAY - OLO AMEX                     09/09/2020           73.41

General Ledger Entry   WORLDPAY                                 09/09/2020         4,550.39

General Ledger Entry   DoorDash Sales HCDT 09.09.20             09/09/2020         1,306.73

General Ledger Entry   Postmates Sales HCDT 09.09.20            09/09/2020           70.39

General Ledger Entry   AMEX                                     09/09/2020                    268.04

General Ledger Entry   Unknown AMEX Variance HCDT               09/10/2020   eft       3.43

General Ledger Entry   WORLD PAY - OLO TENDER                   09/10/2020          533.68

General Ledger Entry   WORLD PAY - OLO AMEX                     09/10/2020                    581.04

General Ledger Entry   WORLDPAY                                 09/10/2020         3,690.47

General Ledger Entry   DoorDash Sales HCDT 09.10.20             09/10/2020         1,379.46

General Ledger Entry   Postmates Sales HCDT 09.10.20            09/10/2020           24.78

General Ledger Entry   AMEX                                     09/10/2020          293.09

General Ledger Entry   Unknown AMEX Variance HCDT               09/11/2020   eft       1.66

General Ledger Entry   Postmates Sales HCDT 09.11.20            09/11/2020           93.86

General Ledger Entry   DoorDash Sales HCDT 09.11.20             09/11/2020         1,959.14

General Ledger Entry   WORLD PAY - OLO TENDER                   09/11/2020          505.43

General Ledger Entry   WORLDPAY                                 09/11/2020         6,074.28

General Ledger Entry   AMEX                                     09/11/2020          445.65

General Ledger Entry   GRUBHUB Sales HCDT 09.11.20              09/11/2020          966.34

General Ledger Entry   WORLD PAY - OLO TENDER                   09/12/2020          363.19

General Ledger Entry   AMEX                                     09/12/2020          979.54

General Ledger Entry   WORLDPAY                                 09/12/2020         8,410.59

General Ledger Entry   WORLDPAY                                 09/13/2020         6,892.65

General Ledger Entry   WORLD PAY - OLO TENDER                   09/13/2020          425.34

General Ledger Entry   AMEX                                     09/13/2020          688.98

General Ledger Entry   Unknown AMEX Variance HCDT               09/14/2020   eft       2.55
                   Case:20-01947-jwb                   Doc #:408-2 Filed: 12/01/2020      Page 19 of 61



General Ledger Entry   WORLD PAY - OLO AMEX                     09/14/2020                     10.88

General Ledger Entry   AMEX                                     09/14/2020                    500.46

General Ledger Entry   WORLD PAY - OLO TENDER                   09/14/2020          370.45

General Ledger Entry   DoorDash Sales HCDT 09.14.20             09/14/2020         1,893.44

General Ledger Entry   Postmates Sales HCDT 09.14.20            09/14/2020          191.65

General Ledger Entry   Postmates Sales HCDT 09.14.20            09/14/2020          101.99

General Ledger Entry   Postmates Sales HCDT 09.14.20            09/14/2020           92.73

General Ledger Entry   WORLDPAY                                 09/14/2020         4,626.25

General Ledger Entry   WORLDPAY                                 09/15/2020         4,366.54

General Ledger Entry   Postmates Sales HCDT 09.15.20            09/15/2020          157.71

General Ledger Entry   DoorDash Sales HCDT 09.15.20             09/15/2020         4,768.46

General Ledger Entry   WORLD PAY - OLO TENDER                   09/15/2020          320.05

General Ledger Entry   AMEX                                     09/15/2020                    473.88

General Ledger Entry   Unknown AMEX Variance HCDT               09/16/2020   eft     11.73

General Ledger Entry   Unknown WORLDPAY Variance HCDT           09/16/2020   eft       0.36

General Ledger Entry   WORLD PAY - OLO AMEX                     09/16/2020           54.06

General Ledger Entry   WORLD PAY - OLO TENDER                   09/16/2020          684.19

General Ledger Entry   WORLDPAY                                 09/16/2020         4,766.06

General Ledger Entry   DoorDash Sales HCDT 09.16.20             09/16/2020         2,024.13

General Ledger Entry   AMEX                                     09/16/2020          234.87

General Ledger Entry   Postmates Sales HCDT 09.16.20            09/16/2020           70.33

General Ledger Entry   Unknown AMEX Variance HCDT               09/17/2020   eft       0.31

General Ledger Entry   AMEX                                     09/17/2020          329.81

General Ledger Entry   Postmates Sales HCDT 09.17.20            09/17/2020           84.10

General Ledger Entry   WORLD PAY - OLO AMEX                     09/17/2020           40.28

General Ledger Entry   WORLD PAY - OLO TENDER                   09/17/2020          364.90

General Ledger Entry   WORLDPAY                                 09/17/2020         4,379.49

General Ledger Entry   DoorDash Sales HCDT 09.17.20             09/17/2020         1,755.93

General Ledger Entry   Unknown AMEX Variance HCDT               09/18/2020   eft       5.91

General Ledger Entry   DoorDash Sales HCDT 09.18.20             09/18/2020         1,565.57

General Ledger Entry   Postmates Sales HCDT 09.18.20            09/18/2020           11.83

General Ledger Entry   WORLDPAY                                 09/18/2020         7,319.63

General Ledger Entry   WORLD PAY - OLO TENDER                   09/18/2020          650.75

General Ledger Entry   GRUBHUB Sales HCDT 09.18.20              09/18/2020          724.66

General Ledger Entry   AMEX                                     09/18/2020                    515.41

General Ledger Entry   AMEX                                     09/19/2020          810.88

General Ledger Entry   WORLD PAY - OLO TENDER                   09/19/2020          359.81

General Ledger Entry   WORLD PAY - OLO AMEX                     09/19/2020                     33.92

General Ledger Entry   WORLDPAY                                 09/19/2020         8,186.74

General Ledger Entry   AMEX                                     09/20/2020                    448.27

General Ledger Entry   WORLDPAY                                 09/20/2020         8,083.16

General Ledger Entry   WORLD PAY - OLO TENDER                   09/20/2020          440.90

General Ledger Entry   Unknown AMEX Variance HCDT               09/21/2020   eft       1.53

General Ledger Entry   Postmates Sales HCDT 09.21.20            09/21/2020          110.05
                   Case:20-01947-jwb                   Doc #:408-2 Filed: 12/01/2020                  Page 20 of 61



General Ledger Entry   Postmates Sales HCDT 09.21.20            09/21/2020                   114.75

General Ledger Entry   Postmates Sales HCDT 09.21.20            09/21/2020                   112.29

General Ledger Entry   WORLDPAY                                 09/21/2020                  3,411.10

General Ledger Entry   WORLD PAY - OLO TENDER                   09/21/2020                   407.12

General Ledger Entry   DoorDash Sales HCDT 09.21.20             09/21/2020                  1,929.89

General Ledger Entry   AMEX                                     09/21/2020                                  201.26

General Ledger Entry   WORLD PAY - OLO AMEX                     09/21/2020                                   29.65

General Ledger Entry   WORLD PAY - OLO TENDER                   09/22/2020                   347.34

General Ledger Entry   WORLD PAY - OLO AMEX                     09/22/2020                    62.02

General Ledger Entry   WORLDPAY                                 09/22/2020                  3,761.99

General Ledger Entry   Postmates Sales HCDT 09.22.20            09/22/2020                    94.27

General Ledger Entry   DoorDash Sales HCDT 09.22.20             09/22/2020                  5,035.21

General Ledger Entry   AMEX                                     09/22/2020                   305.28

General Ledger Entry   AMEX                                     09/23/2020                   330.12

General Ledger Entry   DoorDash Sales HCDT 09.23.20             09/23/2020                  2,176.26

General Ledger Entry   Postmates Sales HCDT 09.23.20            09/23/2020                    63.64

General Ledger Entry   WORLD PAY - OLO TENDER                   09/23/2020                   464.99

General Ledger Entry   WORLDPAY                                 09/23/2020                  4,275.63

General Ledger Entry   WORLD PAY - OLO AMEX                     09/23/2020                                   22.26

General Ledger Entry   Unknown AMEX Variance HCDT               09/24/2020         eft          4.83

General Ledger Entry   Postmates Sales HCDT 09.24.20            09/24/2020                    80.58

General Ledger Entry   DoorDash Sales HCDT 09.24.20             09/24/2020                  1,440.07

General Ledger Entry   WORLDPAY                                 09/24/2020                  3,822.97

General Ledger Entry   AMEX                                     09/24/2020                                  246.92

General Ledger Entry   WORLD PAY - OLO TENDER                   09/24/2020                   207.11

General Ledger Entry   DoorDash Sales HCDT 09.25.20             09/25/2020                  1,893.65

General Ledger Entry   GRUBHUB Sales HCDT 09.25.20              09/25/2020                   590.44

General Ledger Entry   Postmates Sales HCDT 09.25.20            09/25/2020                    72.25

General Ledger Entry   WORLD PAY - OLO TENDER                   09/25/2020                   274.79

General Ledger Entry   WORLD PAY - OLO AMEX                     09/25/2020                                   22.09

General Ledger Entry   WORLDPAY                                 09/25/2020                                5,822.56

General Ledger Entry   AMEX                                     09/25/2020                   485.00

General Ledger Entry   WORLDPAY                                 09/26/2020                                7,956.09

General Ledger Entry   AMEX                                     09/26/2020                   749.63

General Ledger Entry   WORLD PAY - OLO AMEX                     09/26/2020                    47.14

General Ledger Entry   WORLD PAY - OLO TENDER                   09/26/2020                                  525.92

General Ledger Entry   WORLDPAY                                 09/27/2020                                7,158.56

General Ledger Entry   AMEX                                     09/27/2020                   595.53

General Ledger Entry   WORLD PAY - OLO TENDER                   09/27/2020                   289.31

Total Deposits                                                                           248,586.90     26,050.53




Checks and Charges
Name                   Memo                                     Date         Check No       Cleared    Outstanding

General Ledger Entry   HCDT ACCIDENT FUND ONLINE PAY            06/10/2020                                   17.50
                       Case:20-01947-jwb                  Doc #:408-2 Filed: 12/01/2020           Page 21 of 61



General Ledger Entry       Interco CASH                                08/31/2020   eft   20,905.24

General Ledger Entry       Unknown AMEX Variance HCDT                  09/01/2020   eft        0.58

General Ledger Entry       Unknown WORLDPAY Variance HCDT              09/01/2020   eft      17.20

Ice Town                                                               09/01/2020   EFT     132.50

General Ledger Entry       Interco CASH                                09/01/2020   eft   19,529.53

General Ledger Entry       Interco CASH                                09/02/2020   eft    7,856.50

General Ledger Entry       Unknown WORLDPAY Variance HCDT              09/02/2020   eft      11.45

Great Lakes Beverage Co                                                09/03/2020   EFT     198.05

Eastown Distributors                                                   09/03/2020   EFT     128.40

State of Michigan - MLCC                                               09/03/2020   EFT     284.04

General Ledger Entry       Interco CASH                                09/03/2020   eft    7,415.57

General Ledger Entry       ACH INTL BANCARD GIFT CARD SALES            09/03/2020   eft      12.50

General Ledger Entry       WorldPay Monthly Charges - P9 2020          09/04/2020   eft    3,108.97

Imperial Beverage                                                      09/04/2020   EFT    1,270.00

Rave Associates                                                        09/04/2020   EFT    1,407.00

General Ledger Entry       Unknown WORLDPAY Variance HCDT              09/08/2020   eft        2.96

M4 C.I.C. LLC                                                          09/08/2020   EFT      50.00

General Ledger Entry       Interco CASH                                09/08/2020   eft   38,469.99

General Ledger Entry       Unknown WORLDPAY Variance HCDT              09/08/2020   eft      55.58

State of Michigan - MLCC                                               09/08/2020   EFT     476.40

General Ledger Entry       Vantiv Monthly Charges - P9 2020            09/08/2020   eft     307.86

National Wine _ Spir ts                                                09/09/2020   EFT      84.00

Imperial Beverage                                                      09/09/2020   EFT     450.00

Rave Associates                                                        09/09/2020   EFT     461.00

fintech                                                                09/09/2020   EFT      37.32

General Ledger Entry       Interco CASH                                09/09/2020   eft    8,467.87

Eastown Distributors                                                   09/09/2020   EFT     420.00

OLO                                                                    09/09/2020   EFT     601.96

Red Tap Solutions                                                      09/09/2020   EFT     150.00

General Ledger Entry       Interco CASH                                09/10/2020   eft   10,324.72

General Ledger Entry       Unknown WORLDPAY Variance HCDT              09/10/2020   eft      45.32

General Ledger Entry       Unknown WORLDPAY Variance HCDT              09/10/2020   eft      25.71

General Ledger Entry       Interco CASH                                09/11/2020   eft    3,496.56

Imperial Beverage                                                      09/14/2020   EFT     409.00

M4 C.I.C. LLC                                                          09/14/2020   EFT     175.00

General Ledger Entry       Interco CASH                                09/14/2020   eft   23,409.47

General Ledger Entry       Unknown AMEX Variance HCDT                  09/14/2020   eft        0.94

Great Lakes Beverage Co                                                09/15/2020   EFT     508.00

Rave Associates                                                        09/15/2020   EFT     152.00

Eastown Distributors                                                   09/15/2020   EFT     108.80

General Ledger Entry       Mercantile Monthly Bank Charges - P9 2020   09/15/2020   eft      92.82

General Ledger Entry       Interco CASH                                09/15/2020   eft   16,615.89

State of Michigan - MLCC                                               09/16/2020   EFT     175.80

General Ledger Entry       Interco CASH                                09/16/2020   eft    2,805.82
                       Case:20-01947-jwb                  Doc #:408-2 Filed: 12/01/2020                         Page 22 of 61



General Ledger Entry       Unknown AMEX Variance HCDT                       09/17/2020       eft          4.66

General Ledger Entry       Interco CASH                                     09/17/2020       eft     11,401.98

General Ledger Entry       Unknown WORLDPAY Variance HCDT                   09/17/2020       eft        48.97

Great Lakes Beverage Co                                                     09/17/2020       EFT       326.75

Michigan Dept of Treasury                                                   09/17/2020     70662                   14,758.31

Imperial Beverage                                                           09/18/2020       EFT      1,115.00

General Ledger Entry       Interco CASH                                     09/18/2020       eft      5,386.47

General Ledger Entry       Pos tive Solutions Support - Monthly Transaction P 09/18/2020     eft       780.83

General Ledger Entry       Unknown AMEX Variance HCDT                       09/19/2020       eft          1.57

State of Michigan - MLCC                                                    09/21/2020       EFT       109.35

General Ledger Entry       Interco CASH                                     09/21/2020       eft     21,023.41

General Ledger Entry       Unknown WORLDPAY Variance HCDT                   09/21/2020       eft        21.20

Eastown Distributors                                                        09/22/2020       EFT       179.00

General Ledger Entry       Interco CASH                                     09/22/2020       eft     13,828.93

General Ledger Entry       Unknown AMEX Variance HCDT                       09/22/2020       eft          5.42

State of Michigan - MLCC                                                    09/23/2020       EFT       304.79

General Ledger Entry       Interco CASH                                     09/23/2020       eft      5,991.71

General Ledger Entry       Unknown AMEX Variance HCDT                       09/23/2020       eft          0.96

General Ledger Entry       Unknown WORLDPAY Variance HCDT                   09/23/2020       eft          4.05

Eastown Distributors                                                        09/24/2020       EFT       370.00

Imperial Beverage                                                           09/24/2020       EFT       190.00

General Ledger Entry       Interco CASH                                     09/24/2020       eft      9,601.98

Great Lakes Beverage Co                                                     09/24/2020       EFT       140.00

General Ledger Entry       Unknown WORLDPAY Variance HCDT                   09/24/2020       eft        20.00

General Ledger Entry       Unknown AMEX Variance HCDT                       09/25/2020       eft          2.74

Rave Associates                                                             09/25/2020       EFT       115.00

General Ledger Entry       Unknown WORLDPAY Variance HCDT                   09/25/2020       eft        10.00

General Ledger Entry       Interco CASH                                     09/25/2020       eft      6,943.81

Total Checks and Charges                                                                           248,586.90     14,775.81
Case:20-01947-jwb   Doc #:408-2 Filed: 12/01/2020   Page 23 of 61
Case:20-01947-jwb   Doc #:408-2 Filed: 12/01/2020   Page 24 of 61
                                           Case:20-01947-jwb         Doc #:408-2 Filed: 12/01/2020              Page 25 of 61
                                                                             HOPCAT-ANN ARBOR LLC                     Page:            3 of 5
                                                                             35 OAKES ST SW STE 400
                                                                             GRAND RAP DS, MI 49503                   Statement Date: 09/30/2020
                                                                                                                      Primary Account: XXXXXX3877




                               CREDITS (Continued)
MGMCSTMTN 201001-16616-0003




                              Date Description                                                                                          Amount
                              09/21   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                948.03
                              09/21   American Express Settlement XXXXXX3218                                                            1,452.59
                              09/21   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      5,278.78
                              09/21   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      7,354.36
                              09/21   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      9,199.94
                              09/22   Postmates Inc. 1080 Sep 2 St-D2u9h9v8o5n1                                                           180.93
                              09/22   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                625.00
                              09/22   American Express Settlement XXXXXX3218                                                              954.06
                              09/22   Doordash, Inc. 311 Maynar St-U8l9s3q3k4o0                                                         2,237.10
                              09/22   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      3,214.71
                              09/22   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      7,026.33
                              09/23   Postmates Inc. 1080 Sep 2 St-T7c6b5r9z0j5                                                            84.82
                              09/23   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                256.98
                              09/23   American Express Settlement XXXXXX3218                                                              432.56
                              09/23   Doordash, Inc. 311 Maynar St-L6x3n2y6i2k0                                                         1,231.25
                              09/23   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      2,948.55
                              09/24   Postmates Inc. 1080 Sep 2 St-N3p6a0k1y7p2                                                            41.46
                              09/24   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                157.03
                              09/24   American Express Settlement XXXXXX3218                                                              478.44
                              09/24   Doordash, Inc. 311 Maynar St-B4s8z8c4i2i5                                                           959.54
                              09/25   Postmates Inc. 1080 Sep 2 St-U7t3p9a5e7z4                                                            88.05
                              09/25   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                281.07
                              09/25   American Express Settlement XXXXXX3218                                                              282.86
                              09/25   Grubhub Inc Sep Actvty          bsjuweu                                                           1,108.03
                              09/25   Doordash, Inc. 311 Maynar St-W3n9e0u0j0b1                                                         1,321.72
                              09/25   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      3,858.14
                              09/28   Postmates Inc. 1080 Sep 2 St-N7x1c7l2c3m4                                                            77.72
                              09/28   Postmates Inc. 1080 Sep 2 St-D8e2d5x2b8x7                                                           118.77
                              09/28   Postmates Inc. 1080 Sep 2 St-D7h5w1d4a8n5                                                           181.41
                              09/28   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                360.72
                              09/28   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                490.20
                              09/28   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                520.88
                              09/28   Doordash, Inc. 311 Maynar St-A7k9v8n3c0b1                                                           604.53
                              09/28   American Express Settlement XXXXXX3218                                                              710.91
                              09/28   American Express Settlement XXXXXX3218                                                            1,560.70
                              09/28   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      5,092.64
                              09/28   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      8,558.27
                              09/28   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      9,412.80
                              09/29   Postmates Inc. 1080 Sep 2 St-K5r5f4n1i1u6                                                            58.64
                              09/29   Transfer From Coml Analysis Ck Account                                                              539.22
                              09/29   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                597.06
                              09/29   American Express Settlement XXXXXX3218                                                              717.32
                              09/29   Doordash, Inc. 311 Maynar St-C4r2q5h9b6z5                                                         2,507.14
                              09/29   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      2,603.31
                              09/29   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      6,175.14
                              09/30   American Express Settlement XXXXXX3218                                                               65.70
                              09/30   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                572.32
                              09/30   Doordash, Inc. 311 Maynar St-Q7d0v6y7j0o1                                                           982.99
                              09/30   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      3,075.66

                               CHECKS
                               Date      Check No     Amount          Date         Check No           Amount   Date      Check No     Amount
                              09/29       70501      12,772.83
                              * Indicates a Gap in Check Number Sequence
Case:20-01947-jwb   Doc #:408-2 Filed: 12/01/2020   Page 26 of 61
                                       Case:20-01947-jwb   Doc #:408-2 Filed: 12/01/2020         Page 27 of 61
                                                              HOPCAT-ANN ARBOR LLC                  Page:            5 of 5
                                                              35 OAKES ST SW STE 400
                                                              GRAND RAP DS, MI 49503                Statement Date: 09/30/2020
                                                                                                    Primary Account: XXXXXX3877




                              DAILY BALANCE
                                Date          Balance        Date                      Balance   Date            Balance
MGMCSTMTN 201001-16616-0005




                               09/01                         09/11                               09/22
                               09/02                         09/14                               09/23
                               09/03                         09/15                               09/24
                               09/04                         09/16                               09/25
                               09/08                         09/17                               09/28
                               09/09                         09/18                               09/29
                               09/10                         09/21                               09/30
                   Case:20-01947-jwb                 Doc #:408-2 Filed: 12/01/2020                  Page 28 of 61




                                     BarFly Ventures
                                   Reconciliation Report
                                                 As Of 09/27/2020
                                   Account: Checking-Mercantile HC-AA
Statement Ending Balance                                                                                   0.00

Deposits in Transit                                                                                   31,951.14

Outstanding Checks and Charges                                                                       -12,772.83

Adjusted Bank Balance                                                                                 19,178.31



Book Balance                                                                                          19,178.31

Adjustments*                                                                                               0.00

Adjusted Book Balance                                                                                 19,178.31




                        Total Checks and Charges Cleared       227,292.92 Total Deposits Cleared     227,292.92




Deposits
Name                    Memo                                  Date            Doc No      Cleared     In Transit

General Ledger Entry    Unknown AMEX Variance HCAA             07/26/2020         eft                       1.11

General Ledger Entry    AMEX                                   07/31/2020                  483.33

General Ledger Entry    AMEX                                   08/06/2020                   92.07

General Ledger Entry    AMEX                                   08/07/2020                                442.30

General Ledger Entry    AMEX                                   08/08/2020                                302.78

General Ledger Entry    WORLD PAY - OLO AMEX                   08/09/2020                                 14.84

General Ledger Entry    WORLD PAY - OLO AMEX                   08/10/2020                   15.25

General Ledger Entry    AMEX                                   08/11/2020                                468.36

General Ledger Entry    AMEX                                   08/14/2020                  903.64

General Ledger Entry    WORLD PAY - OLO AMEX                   08/15/2020                   38.45

General Ledger Entry    AMEX                                   08/18/2020                  547.84

General Ledger Entry    AMEX                                   08/19/2020                  601.12

General Ledger Entry    WORLD PAY - OLO AMEX                   08/20/2020                   37.86

General Ledger Entry    AMEX                                   08/21/2020                  634.76

General Ledger Entry    WORLD PAY - OLO AMEX                   08/23/2020                   30.24

General Ledger Entry    WORLD PAY - OLO TENDER                 08/26/2020                  519.01

General Ledger Entry    WORLDPAY                               08/27/2020                 8,171.03

General Ledger Entry    WORLD PAY - OLO TENDER                 08/27/2020                  488.26

General Ledger Entry    WORLDPAY                               08/28/2020                 7,823.28

General Ledger Entry    AMEX                                   08/28/2020                  704.28

General Ledger Entry    WORLDPAY                               08/29/2020                10,818.97

General Ledger Entry    WORLD PAY - OLO TENDER                 08/29/2020                  869.42

General Ledger Entry    AMEX                                   08/30/2020                  743.34
                   Case:20-01947-jwb                   Doc #:408-2 Filed: 12/01/2020       Page 29 of 61



General Ledger Entry   WORLDPAY                                 08/30/2020          8,487.42

General Ledger Entry   Postmates Sales HCAA 08.31.20            08/31/2020           198.00

General Ledger Entry   Postmates Sales HCAA 08.31.20            08/31/2020           110.74

General Ledger Entry   Postmates Sales HCAA 08.31.20            08/31/2020           107.03

General Ledger Entry   DoorDash Sales HCAA 08.31.20             08/31/2020           838.62

General Ledger Entry   AMEX                                     08/31/2020           131.84

General Ledger Entry   WORLD PAY - OLO TENDER                   08/31/2020           166.78

General Ledger Entry   WORLDPAY                                 08/31/2020          3,504.22

General Ledger Entry   Unknown AMEX Variance HCAA               09/01/2020   eft        9.12

General Ledger Entry   Unknown WORLDPAY Variance HCAA           09/01/2020   eft        5.24

General Ledger Entry   WORLD PAY - OLO TENDER                   09/01/2020           232.16

General Ledger Entry   AMEX                                     09/01/2020           199.16

General Ledger Entry   Postmates Sales HCAA 09.01.20            09/01/2020           122.54

General Ledger Entry   WORLDPAY                                 09/01/2020          2,896.01

General Ledger Entry   DoorDash Sales HCAA 09.01.20             09/01/2020          2,438.68

General Ledger Entry   Unknown WORLDPAY Variance HCAA           09/02/2020   eft        1.11

General Ledger Entry   Postmates Sales HCAA 09.02.20            09/02/2020            55.86

General Ledger Entry   DoorDash Sales HCAA 09.02.20             09/02/2020          1,327.21

General Ledger Entry   AMEX                                     09/02/2020           194.75

General Ledger Entry   WORLD PAY - OLO TENDER                   09/02/2020           223.46

General Ledger Entry   WORLDPAY                                 09/02/2020          4,408.04

General Ledger Entry   Interco CASH                             09/03/2020   eft     734.18

General Ledger Entry   WORLD PAY - OLO AMEX                     09/03/2020            15.37

General Ledger Entry   DoorDash Sales HCAA 09.03.20             09/03/2020          1,291.22

General Ledger Entry   WORLDPAY                                 09/03/2020          4,971.15

General Ledger Entry   AMEX                                     09/03/2020           415.67

General Ledger Entry   WORLD PAY - OLO TENDER                   09/03/2020                     455.54

General Ledger Entry   Unknown AMEX Variance HCAA               09/04/2020   eft      19.10

General Ledger Entry   GRUBHUB Sales HCAA 09.04.20              09/04/2020           539.34

General Ledger Entry   Postmates Sales HCAA 09.04.20            09/04/2020           108.47

General Ledger Entry   AMEX                                     09/04/2020           892.38

General Ledger Entry   WORLD PAY - OLO TENDER                   09/04/2020           615.58

General Ledger Entry   DoorDash Sales HCAA 09.04.20             09/04/2020           841.97

General Ledger Entry   WORLDPAY                                 09/04/2020          7,482.70

General Ledger Entry   WORLDPAY                                 09/05/2020         10,702.65

General Ledger Entry   WORLD PAY - OLO AMEX                     09/05/2020            42.39

General Ledger Entry   AMEX                                     09/05/2020           613.55

General Ledger Entry   WORLD PAY - OLO TENDER                   09/05/2020           600.77

General Ledger Entry   WORLDPAY                                 09/06/2020          8,361.15

General Ledger Entry   AMEX                                     09/06/2020           355.88

General Ledger Entry   WORLD PAY - OLO TENDER                   09/06/2020           378.24

General Ledger Entry   WORLD PAY - OLO TENDER                   09/07/2020           604.55

General Ledger Entry   AMEX                                     09/07/2020           917.26

General Ledger Entry   WORLD PAY - OLO AMEX                     09/07/2020            71.79
                   Case:20-01947-jwb                   Doc #:408-2 Filed: 12/01/2020       Page 30 of 61



General Ledger Entry   WORLDPAY                                 09/07/2020          7,387.63

General Ledger Entry   AMEX                                     09/08/2020           192.86

General Ledger Entry   WORLD PAY - OLO AMEX                     09/08/2020           112.20

General Ledger Entry   WORLD PAY - OLO TENDER                   09/08/2020           289.72

General Ledger Entry   DoorDash Sales HCAA 09.08.20             09/08/2020          2,387.22

General Ledger Entry   DoorDash Sales HCAA 09.08.20             09/08/2020           745.14

General Ledger Entry   Postmates Sales HCAA 09.08.20            09/08/2020           143.99

General Ledger Entry   Postmates Sales HCAA 09.08.20            09/08/2020            96.97

General Ledger Entry   WORLDPAY                                 09/08/2020          2,277.67

General Ledger Entry   Postmates Sales HCAA 09.08.20            09/08/2020            44.25

General Ledger Entry   Postmates Sales HCAA 09.08.20            09/08/2020           161.24

General Ledger Entry   Interco CASH                             09/09/2020   eft    1,070.07

General Ledger Entry   Postmates Sales HCAA 09.09.20            09/09/2020           108.97

General Ledger Entry   DoorDash Sales HCAA 09.09.20             09/09/2020           961.45

General Ledger Entry   AMEX                                     09/09/2020           151.09

General Ledger Entry   WORLD PAY - OLO AMEX                     09/09/2020            55.51

General Ledger Entry   WORLD PAY - OLO TENDER                   09/09/2020           241.49

General Ledger Entry   WORLDPAY                                 09/09/2020          3,636.40

General Ledger Entry   Unknown AMEX Variance HCAA               09/10/2020   eft        4.82

General Ledger Entry   DoorDash Sales HCAA 09.10.20             09/10/2020           849.59

General Ledger Entry   Postmates Sales HCAA 09.10.20            09/10/2020            46.19

General Ledger Entry   WORLD PAY - OLO TENDER                   09/11/2020                     545.89

General Ledger Entry   WORLDPAY                                 09/11/2020          7,372.44

General Ledger Entry   WORLD PAY - OLO AMEX                     09/11/2020            29.99

General Ledger Entry   AMEX                                     09/11/2020           692.69

General Ledger Entry   DoorDash Sales HCAA 09.11.20             09/11/2020           934.58

General Ledger Entry   Postmates Sales HCAA 09.11.20            09/11/2020            96.28

General Ledger Entry   GRUBHUB Sales HCAA 09.11.20              09/11/2020          1,208.20

General Ledger Entry   AMEX                                     09/12/2020           850.37

General Ledger Entry   WORLDPAY                                 09/12/2020         10,843.76

General Ledger Entry   WORLD PAY - OLO TENDER                   09/13/2020           455.23

General Ledger Entry   WORLDPAY                                 09/13/2020          6,515.59

General Ledger Entry   WORLD PAY - OLO AMEX                     09/13/2020            35.25

General Ledger Entry   AMEX                                     09/13/2020           471.00

General Ledger Entry   Unknown WORLDPAY Variance HCAA           09/14/2020   eft        0.56

General Ledger Entry   Postmates Sales HCAA 09.14.20            09/14/2020            68.00

General Ledger Entry   Postmates Sales HCAA 09.14.20            09/14/2020           122.06

General Ledger Entry   WORLDPAY                                 09/14/2020          2,916.65

General Ledger Entry   AMEX                                     09/14/2020           207.88

General Ledger Entry   DoorDash Sales HCAA 09.14.20             09/14/2020           851.04

General Ledger Entry   WORLD PAY - OLO TENDER                   09/14/2020           372.05

General Ledger Entry   Unknown AMEX Variance HCAA               09/15/2020   eft        1.64

General Ledger Entry   Postmates Sales HCAA 09.15.20            09/15/2020           123.05

General Ledger Entry   DoorDash Sales HCAA 09.15.20             09/15/2020          2,137.67
                   Case:20-01947-jwb                   Doc #:408-2 Filed: 12/01/2020      Page 31 of 61



General Ledger Entry   WORLD PAY - OLO TENDER                   09/15/2020          102.97

General Ledger Entry   WORLDPAY                                 09/15/2020         3,442.73

General Ledger Entry   WORLD PAY - OLO AMEX                     09/15/2020                      6.36

General Ledger Entry   AMEX                                     09/15/2020          170.07

General Ledger Entry   WORLD PAY - OLO TENDER                   09/16/2020          164.12

General Ledger Entry   WORLDPAY                                 09/16/2020         3,450.18

General Ledger Entry   DoorDash Sales HCAA 09.16.20             09/16/2020          764.05

General Ledger Entry   Postmates Sales HCAA 09.16.20            09/16/2020           74.37

General Ledger Entry   AMEX                                     09/16/2020                    445.75

General Ledger Entry   WORLD PAY - OLO AMEX                     09/16/2020          136.14

General Ledger Entry   Postmates Sales HCAA 09.17.20            09/17/2020           75.89

General Ledger Entry   WORLD PAY - OLO TENDER                   09/17/2020          414.61

General Ledger Entry   WORLDPAY                                 09/17/2020         5,278.78

General Ledger Entry   AMEX                                     09/17/2020          540.46

General Ledger Entry   Unknown AMEX Variance HCAA               09/18/2020   eft       1.94

General Ledger Entry   WORLDPAY                                 09/18/2020         7,354.36

General Ledger Entry   WORLD PAY - OLO TENDER                   09/18/2020          948.03

General Ledger Entry   AMEX                                     09/18/2020          587.37

General Ledger Entry   WORLD PAY - OLO AMEX                     09/18/2020           66.49

General Ledger Entry   Postmates Sales HCAA 09.18.20            09/18/2020           39.09

General Ledger Entry   GRUBHUB Sales HCAA 09.18.20              09/18/2020         1,112.73

General Ledger Entry   DoorDash Sales HCAA 09.18.20             09/18/2020          785.33

General Ledger Entry   WORLD PAY - OLO AMEX                     09/19/2020                     14.52

General Ledger Entry   AMEX                                     09/19/2020          827.14

General Ledger Entry   WORLD PAY - OLO TENDER                   09/19/2020          600.84

General Ledger Entry   WORLDPAY                                 09/19/2020         9,199.94

General Ledger Entry   WORLD PAY - OLO TENDER                   09/20/2020          256.98

General Ledger Entry   WORLDPAY                                 09/20/2020         7,026.33

General Ledger Entry   AMEX                                     09/20/2020          905.22

General Ledger Entry   WORLD PAY - OLO AMEX                     09/20/2020           76.84

General Ledger Entry   Unknown AMEX Variance HCAA               09/21/2020   eft       4.28

General Ledger Entry   Unknown AMEX Variance HCAA               09/21/2020   eft       2.94

General Ledger Entry   WORLDPAY                                 09/21/2020         3,214.71

General Ledger Entry   AMEX                                     09/21/2020          418.80

General Ledger Entry   DoorDash Sales HCAA 09.21.20             09/21/2020          911.61

General Ledger Entry   WORLD PAY - OLO AMEX                     09/21/2020           26.59

General Ledger Entry   WORLD PAY - OLO TENDER                   09/21/2020          157.03

General Ledger Entry   Postmates Sales HCAA 09.21.20            09/21/2020          192.77

General Ledger Entry   Postmates Sales HCAA 09.21.20            09/21/2020           92.95

General Ledger Entry   Postmates Sales HCAA 09.21.20            09/21/2020          102.53

General Ledger Entry   Unknown AMEX Variance HCAA               09/22/2020   eft       4.61

General Ledger Entry   Unknown WORLDPAY Variance HCAA           09/22/2020   eft       0.15

General Ledger Entry   WORLD PAY - OLO AMEX                     09/22/2020           59.16

General Ledger Entry   WORLD PAY - OLO TENDER                   09/22/2020          281.07
                    Case:20-01947-jwb                      Doc #:408-2 Filed: 12/01/2020                  Page 32 of 61



General Ledger Entry       WORLDPAY                                 09/22/2020                  2,948.55

General Ledger Entry       AMEX                                     09/22/2020                   433.56

General Ledger Entry       DoorDash Sales HCAA 09.22.20             09/22/2020                  2,237.10

General Ledger Entry       Postmates Sales HCAA 09.22.20            09/22/2020                   180.93

General Ledger Entry       Unknown AMEX Variance HCAA               09/23/2020         eft          1.64

General Ledger Entry       WORLDPAY                                 09/23/2020                  3,858.14

General Ledger Entry       AMEX                                     09/23/2020                   291.36

General Ledger Entry       WORLD PAY - OLO TENDER                   09/23/2020                   358.56

General Ledger Entry       Postmates Sales HCAA 09.23.20            09/23/2020                    84.82

General Ledger Entry       Unknown AMEX Variance HCAA               09/24/2020         eft          7.44

General Ledger Entry       DoorDash Sales HCAA 09.24.20             09/24/2020                  1,231.25

General Ledger Entry       DoorDash Sales HCAA 09.24.20             09/24/2020                   959.54

General Ledger Entry       Postmates Sales HCAA 09.24.20            09/24/2020                    41.46

General Ledger Entry       WORLD PAY - OLO TENDER                   09/24/2020                   490.20

General Ledger Entry       WORLDPAY                                 09/24/2020                                5,092.64

General Ledger Entry       AMEX                                     09/24/2020                   731.82

General Ledger Entry       DoorDash Sales HCAA 09.25.20             09/25/2020                  1,321.72

General Ledger Entry       Postmates Sales HCAA 09.25.20            09/25/2020                    88.05

General Ledger Entry       AMEX                                     09/25/2020                   744.03

General Ledger Entry       GRUBHUB Sales HCAA 09.25.20              09/25/2020                  1,108.03

General Ledger Entry       WORLD PAY - OLO AMEX                     09/25/2020                                    8.48

General Ledger Entry       WORLDPAY                                 09/25/2020                                8,558.27

General Ledger Entry       WORLD PAY - OLO TENDER                   09/25/2020                   520.88

General Ledger Entry       WORLDPAY                                 09/26/2020                                9,412.80

General Ledger Entry       AMEX                                     09/26/2020                   847.85

General Ledger Entry       WORLD PAY - OLO TENDER                   09/26/2020                   597.06

General Ledger Entry       WORLD PAY - OLO AMEX                     09/26/2020                                    6.36

General Ledger Entry       WORLDPAY                                 09/27/2020                                6,175.14

General Ledger Entry       WORLD PAY - OLO TENDER                   09/27/2020                   572.32

General Ledger Entry       WORLD PAY - OLO AMEX                     09/27/2020                    12.99

General Ledger Entry       AMEX                                     09/27/2020                   725.47

Total Deposits                                                                               227,292.92     31,951.14




Checks and Charges
Name                       Memo                                     Date         Check No       Cleared    Outstanding

General Ledger Entry       Interco CASH                             08/31/2020         eft     32,316.04

General Ledger Entry       Interco CASH                             09/01/2020         eft     12,640.22

General Ledger Entry       Unknown WORLDPAY Variance HCAA           09/01/2020         eft          9.00

Imperial Beverage                                                   09/02/2020        EFT         90.00

General Ledger Entry       Unknown AMEX Variance HCAA               09/02/2020         eft          3.76

General Ledger Entry       Unknown AMEX Variance HCAA               09/02/2020         eft          3.31

General Ledger Entry       Interco CASH                             09/02/2020         eft      8,478.43

Daniel L Jacob & Co. Inc                                            09/03/2020        EFT        370.00

O & W, Inc                                                          09/03/2020        EFT        416.10
                    Case:20-01947-jwb                     Doc #:408-2 Filed: 12/01/2020             Page 33 of 61



Rave Associates                                                        09/03/2020     EFT    1,616.00

General Ledger Entry       Unknown AMEX Variance HCAA                  09/03/2020     eft        1.26

General Ledger Entry       Unknown WORLDPAY Variance HCAA              09/03/2020     eft        9.65

Imperial Beverage                                                      09/04/2020     EFT    1,431.95

General Ledger Entry       Interco CASH                                09/04/2020     eft     971.98

General Ledger Entry       WorldPay Monthly Charges - P9 2020          09/04/2020     eft    3,915.22

General Ledger Entry       Unknown AMEX Variance HCAA                  09/08/2020     eft        0.10

General Ledger Entry       Unknown WORLDPAY Variance HCAA              09/08/2020     eft        3.99

General Ledger Entry       Vantiv Monthly Charges - P9 2020            09/08/2020     eft     294.29

General Ledger Entry       Interco CASH                                09/08/2020     eft   46,284.37

General Ledger Entry       Unknown WORLDPAY Variance HCAA              09/08/2020     eft        0.06

General Ledger Entry       Unknown AMEX Variance HCAA                  09/08/2020     eft        0.45

General Ledger Entry       Unknown AMEX Variance HCAA                  09/09/2020     eft        1.75

General Ledger Entry       Unknown AMEX Variance HCAA                  09/09/2020     eft      10.15

Red Tap Solutions                                                      09/09/2020     EFT     875.00

OLO                                                                    09/09/2020     EFT    1,045.43

Rave Associates                                                        09/09/2020     EFT     525.00

fintech                                                                09/09/2020     EFT      37.32

National Wine _ Spir ts                                                09/09/2020     EFT      84.00

M4 C.I.C. LLC                                                          09/09/2020     EFT     160.00

Imperial Beverage                                                      09/09/2020     EFT     420.00

State of Michigan - MLCC                                               09/09/2020     EFT     332.80

State of Michigan - MLCC                                               09/10/2020     EFT     668.35

General Ledger Entry       Interco CASH                                09/10/2020     eft    7,042.23

General Ledger Entry       Interco CASH                                09/11/2020     eft    6,890.14

General Ledger Entry       Unknown WORLDPAY Variance HCAA              09/11/2020     eft      12.46

General Ledger Entry       Unknown AMEX Variance HCAA                  09/11/2020     eft        1.41

General Ledger Entry       Unknown AMEX Variance HCAA                  09/14/2020     eft        0.65

General Ledger Entry       Unknown WORLDPAY Variance HCAA              09/14/2020     eft        6.03

General Ledger Entry       Interco CASH                                09/14/2020     eft   22,074.96

National Wine _ Spir ts                                                09/15/2020     EFT      42.00

Rave Associates                                                        09/15/2020     EFT     444.00

State of Michigan - MLCC                                               09/15/2020     EFT     248.14

General Ledger Entry       Mercantile Monthly Bank Charges - P9 2020   09/15/2020     eft      92.82

General Ledger Entry       Unknown WORLDPAY Variance HCAA              09/15/2020     eft      14.16

General Ledger Entry       Interco CASH                                09/15/2020     eft   11,357.84

General Ledger Entry       Unknown AMEX Variance HCAA                  09/16/2020     eft        4.66

General Ledger Entry       Interco CASH                                09/16/2020     eft     767.59

State of Michigan - MLCC                                               09/16/2020     EFT     728.00

General Ledger Entry       Interco CASH                                09/17/2020     eft    4,062.28

Michigan Dept of Treasury                                              09/17/2020   70501               12,772.83

O & W, Inc                                                             09/18/2020     EFT     110.80

Imperial Beverage                                                      09/18/2020     EFT    1,685.95

General Ledger Entry       Interco CASH                                09/18/2020     eft    3,677.87
                    Case:20-01947-jwb                     Doc #:408-2 Filed: 12/01/2020                       Page 34 of 61



General Ledger Entry       Unknown AMEX Variance HCAA                       09/18/2020     eft        12.35

General Ledger Entry       Unknown AMEX Variance HCAA                       09/18/2020     eft          2.39

General Ledger Entry       Pos tive Solutions Support - Monthly Transaction P 09/18/2020   eft       580.83

General Ledger Entry       Interco CASH                                     09/21/2020     eft     26,637.16

State of Michigan - MLCC                                                    09/22/2020     EFT       334.92

O & W, Inc                                                                  09/22/2020     EFT       455.60

Rave Associates                                                             09/22/2020     EFT       247.00

General Ledger Entry       Unknown WORLDPAY Variance HCAA                   09/22/2020     eft          9.76

General Ledger Entry       Interco CASH                                     09/22/2020     eft     13,200.61

State of Michigan - MLCC                                                    09/23/2020     EFT       237.52

General Ledger Entry       Interco CASH                                     09/23/2020     eft      4,716.64

Rave Associates                                                             09/24/2020     EFT       258.40

Imperial Beverage                                                           09/24/2020     EFT       363.90

Daniel L Jacob & Co. Inc                                                    09/24/2020     EFT       637.90

General Ledger Entry       Interco CASH                                     09/24/2020     eft        10.52

O & W, Inc                                                                  09/24/2020     EFT       365.75

General Ledger Entry       Unknown AMEX Variance HCAA                       09/25/2020     eft          1.83

General Ledger Entry       Interco CASH                                     09/25/2020     eft      6,939.87

Total Checks and Charges                                                                         227,292.92     12,772.83
Case:20-01947-jwb   Doc #:408-2 Filed: 12/01/2020   Page 35 of 61
Case:20-01947-jwb   Doc #:408-2 Filed: 12/01/2020   Page 36 of 61
                                          Case:20-01947-jwb              Doc #:408-2 Filed: 12/01/2020                 Page 37 of 61

                                                    Return Service Requested                                              Page:             1 of 1
                                                                                                                          Statement Date: 09/30/2020
                                                                                                                          Primary Account: XXXXXX5216
                                                                         07001
                                                                                                                          Documents:       0

                                                                                                                          Period: 08/31/20 to 09/30/20
MGMCSTMTN 201001-16530-0001




                                                                                                                         E
                                                            HOPCAT-LEXINGTON, LLC                                 <T> 30-0
                                                            35 OAKES ST SW STE 400                                       0
                                                            GRAND RAPIDS, MI 49503                                       0




                              COMMERCIAL ANALYSIS CHECKING ACCOUNT                                                             Account: XXXXXX5216
                               Last Statement    Previous Balance         This Statement        Current Balance       Total Credits      Total Debits
                                   08/31/20             0.00                     09/30/20             0.00             112.75 (3)         112.75 (3)


                              CREDITS
                              Date Description                                                                                                 Amount
                              09/04 Transfer From Coml Analysis Ck Account                                                                         27.95
                              09/08 Transfer From Coml Analysis Ck Account                                                                         17.50
                              09/15 Transfer From Coml Analysis Ck Account                                                                         67.30

                              DEBITS
                              Date Description                                                                                                 Amount
                              09/04 Mthchgs Worldpay Merch Bankcard                    Hopcat Lexington                                            27.95
                              09/08 Billng Vantiv_intg_pymt Merch Bankcard                 Hopcat Lexington - Ecomm                                17.50
                              09/15 Commercial Service Charge                                                                                      67.30

                              DAILY BALANCE
                                Date                 Balance                   Date                Balance             Date              Balance
                                 09/04                                         09/08                                  09/15
Case:20-01947-jwb   Doc #:408-2 Filed: 12/01/2020   Page 38 of 61
Case:20-01947-jwb   Doc #:408-2 Filed: 12/01/2020   Page 39 of 61
Case:20-01947-jwb   Doc #:408-2 Filed: 12/01/2020   Page 40 of 61
Case:20-01947-jwb   Doc #:408-2 Filed: 12/01/2020   Page 41 of 61
                                           Case:20-01947-jwb           Doc #:408-2 Filed: 12/01/2020           Page 42 of 61
                                                                            HOPCAT-LINCOLN, LLC                   Page:            4 of 5
                                                                            35 OAKES ST SW STE 400
                                                                            GRAND RAP DS, MI 49503                Statement Date: 09/30/2020
                                                                                                                  Primary Account: XXXXXX0830




                              DEBITS
MGMCSTMTN 201001-16801-0004




                              Date Description                                                                                      Amount
                              09/01   Quality Brands O Fintecheft XX-XXX2999                                                          348.00
                              09/01   Restaurant Equip Cons Coll                                                                      415.00
                              09/01   Transfer To Coml Analysis Ck Account                                                          6,921.95
                              09/02   Republic Nationa Fintecheft XX-XXX2999                                                           38.30
                              09/02   Transfer To Coml Analysis Ck Account                                                          3,649.79
                              09/03   Southern Glazer' Fintecheft XX-XXX2999                                                          275.00
                              09/03   Transfer To Coml Analysis Ck Account                                                            300.76
                              09/04   B & J Enterprise Fintecheft XX-XXX2999                                                           60.00
                              09/04   Transfer To Coml Analysis Ck Account                                                            154.03
                              09/04   Quality Brands O Fintecheft XX-XXX2999                                                        1,701.00
                              09/04   K & Z Distributi Fintecheft XX-XXX2999                                                        1,943.90
                              09/04   Mthchgs Worldpay Merch Bankcard             Hopcat Lincoln                                    3,103.38
                              09/08   Billng Vantiv_intg_pymt Merch Bankcard          Hopcat Lincoln - Ecomm                          144.66
                              09/08   K & Z Distributi Fintecheft XX-XXX2999                                                          360.00
                              09/08   Quality Brands O Fintecheft XX-XXX2999                                                          390.00
                              09/08   Restaurant Techn Eft Draft                                                                    1,064.28
                              09/08   Transfer To Coml Analysis Ck Account                                                         28,387.41
                              09/09   Fintech.net Fintecheft XX-XXX2999                                                                37.32
                              09/09   K & Z Distributi Fintecheft XX-XXX2999                                                          276.00
                              09/09   Olo - Help@olo.c Purchase Denise Willison                                                       560.13
                              09/09   Quality Brands O Fintecheft XX-XXX2999                                                          672.00
                              09/09   Transfer To Coml Analysis Ck Account                                                          4,943.25
                              09/10   Republic Nationa Fintecheft XX-XXX2999                                                           57.00
                              09/10   Transfer To Coml Analysis Ck Account                                                          3,206.44
                              09/11   Quality Brands O Fintecheft XX-XXX2999                                                          806.00
                              09/11   Transfer To Coml Analysis Ck Account                                                          2,998.10
                              09/14   Transfer To Coml Analysis Ck Account                                                         22,794.51
                              09/15   Commercial Service Charge                                                                        92.35
                              09/15   Quality Brands O Fintecheft XX-XXX2999                                                          199.00
                              09/15   Transfer To Coml Analysis Ck Account                                                          7,674.64
                              09/16   Southern Glazer' Fintecheft XX-XXX2999                                                           30.34
                              09/16   Transfer To Coml Analysis Ck Account                                                          3,948.55
                              09/17   Transfer To Coml Analysis Ck Account                                                          4,258.25
                              09/18   Premier Midwest Fintecheft XX-XXX2999                                                           142.00
                              09/18   Support Positive Solutio $490 X 12                                                              191.66
                              09/18   Quality Brands O Fintecheft XX-XXX2999                                                          278.00
                              09/18   Transfer To Coml Analysis Ck Account                                                          3,685.29
                              09/21   Nbf Wstred Neb Dept Revenue Txp*                                         *Efwwrr*                25.00
                              09/21   Southern Glazer' Fintecheft XX-XXX2999                                                          223.00
                              09/21   Nbf Bus Tx Neb Dept Revenue Txp*                                         *Efwsct*            11,358.63
                              09/21   Transfer To Coml Analysis Ck Account                                                         13,410.06
                              09/22   Transfer To Coml Analysis Ck Account                                                          8,316.33
                              09/23   Southern Glazer' Fintecheft XX-XXX2999                                                          120.00
                              09/23   Transfer To Coml Analysis Ck Account                                                          2,955.11
                              09/24   K & Z Distributi Fintecheft XX-XXX2999                                                        1,148.00
                              09/24   Transfer To Coml Analysis Ck Account                                                          2,682.93
                              09/25   Johnson Brothers Fintecheft XX-XXX2999                                                          232.84
                              09/25   Quality Brands O Fintecheft XX-XXX2999                                                          962.00
                              09/25   Transfer To Coml Analysis Ck Account                                                          4,207.76
                              09/28   Transfer To Coml Analysis Ck Account                                                         24,777.25
                              09/29   City Of Lincoln Restaurant                                                                    2,998.23
                              09/29   Transfer To Coml Analysis Ck Account                                                          3,323.47
                              09/30   Republic Nationa Fintecheft XX-XXX2999                                                          187.50
                              09/30   Southern Glazer' Fintecheft XX-XXX2999                                                        1,054.25
                              09/30   Transfer To Coml Analysis Ck Account                                                          2,395.11
                                       Case:20-01947-jwb   Doc #:408-2 Filed: 12/01/2020         Page 43 of 61
                                                              HOPCAT-LINCOLN, LLC                   Page:            5 of 5
                                                              35 OAKES ST SW STE 400
                                                              GRAND RAP DS, MI 49503                Statement Date: 09/30/2020
                                                                                                    Primary Account: XXXXXX0830




                              DAILY BALANCE
                                Date          Balance        Date                      Balance   Date            Balance
MGMCSTMTN 201001-16801-0005




                               09/01                         09/11                               09/22
                               09/02                         09/14                               09/23
                               09/03                         09/15                               09/24
                               09/04                         09/16                               09/25
                               09/08                         09/17                               09/28
                               09/09                         09/18                               09/29
                               09/10                         09/21                               09/30
                   Case:20-01947-jwb                Doc #:408-2 Filed: 12/01/2020                     Page 44 of 61




                                                 BarFly Ventures
                                               Reconciliation Report
                                                           As Of 09/27/2020
                                           Account: HC Lincoln Merc Checking Account
Statement Ending Balance                                                                                                            0.00

Deposits in Transit                                                                                                            29,621.58

Outstanding Checks and Charges                                                                                                      0.00

Adjusted Bank Balance                                                                                                          29,621.58



Book Balance                                                                                                                   29,621.58

Adjustments*                                                                                                                        0.00

Adjusted Book Balance                                                                                                          29,621.58




                           Total Checks and Charges Cleared                              174,029.39 Total Deposits Cleared    174,029.39




Deposits
Name                       Memo                                                         Date            Doc No      Cleared    In Transit

General Ledger Entry       HCLN RETURNED ITEM, UNCOLLECTED FUNDS, ACCIDENT FUND ONLINE P 06/10/2020                                80.00

General Ledger Entry       AMEX                                                          06/27/2020                  204.88

General Ledger Entry       AMEX                                                          07/22/2020                  307.58

General Ledger Entry       AMEX                                                          08/04/2020                  315.20

General Ledger Entry       AMEX                                                          08/13/2020                               140.14

General Ledger Entry       AMEX                                                          08/14/2020                  314.09

General Ledger Entry       AMEX                                                          08/20/2020                                83.34

General Ledger Entry       AMEX                                                          08/23/2020                  124.48

General Ledger Entry       WORLDPAY                                                      08/27/2020                3,055.44

General Ledger Entry       WORLDPAY                                                      08/28/2020                6,584.28

General Ledger Entry       AMEX                                                          08/28/2020                               267.07

General Ledger Entry       WORLD PAY - OLO TENDER                                        08/29/2020                  415.42

General Ledger Entry       AMEX                                                          08/29/2020                  432.39

General Ledger Entry       WORLDPAY                                                      08/29/2020               10,114.86

General Ledger Entry       WORLDPAY                                                      08/30/2020                5,610.66

General Ledger Entry       DoorDash Sales HCLN 08.31.20                                  08/31/2020                  332.51

General Ledger Entry       WORLD PAY - OLO AMEX                                          08/31/2020                   27.90

General Ledger Entry       WORLDPAY                                                      08/31/2020                2,588.01

General Ledger Entry       Postmates Sales HCLN 08.31.20                                 08/31/2020                  104.59

General Ledger Entry       Postmates Sales HCLN 08.31.20                                 08/31/2020                   77.86

General Ledger Entry       WORLD PAY - OLO TENDER                                        08/31/2020                  134.44

General Ledger Entry       Postmates Sales HCLN 08.31.20                                 08/31/2020                  134.54

General Ledger Entry       Unknown AMEX Variance HCLN                                    09/01/2020         eft        4.70
                   Case:20-01947-jwb            Doc #:408-2 Filed: 12/01/2020        Page 45 of 61



General Ledger Entry   Unknown AMEX Variance HCLN                       09/01/2020        eft       0.87

General Ledger Entry   Unknown AMEX Variance HCLN                       09/01/2020        eft       2.56

General Ledger Entry   Postmates Sales HCLN 09.01.20                    09/01/2020               153.81

General Ledger Entry   DoorDash Sales HCLN 09.01.20                     09/01/2020              1,427.36

General Ledger Entry   WORLDPAY                                         09/01/2020              2,049.05

General Ledger Entry   WORLD PAY - OLO TENDER                           09/01/2020                79.75

General Ledger Entry   AMEX                                             09/01/2020               250.58

General Ledger Entry   Unknown WORLDPAY Variance HCLN                   09/02/2020        eft       2.02

General Ledger Entry   WORLDPAY                                         09/02/2020              3,194.24

General Ledger Entry   Postmates Sales HCLN 09.02.20                    09/02/2020               124.91

General Ledger Entry   DoorDash Sales HCLN 09.02.20                     09/02/2020               809.88

General Ledger Entry   WORLD PAY - OLO TENDER                           09/02/2020                77.00

General Ledger Entry   AMEX                                             09/02/2020                         110.99

General Ledger Entry   WORLD PAY - OLO TENDER                           09/03/2020               155.48

General Ledger Entry   WORLDPAY                                         09/03/2020              3,849.68

General Ledger Entry   AMEX                                             09/03/2020               123.24

General Ledger Entry   DoorDash Sales HCLN 09.03.20                     09/03/2020               496.01

General Ledger Entry   Unknown AMEX Variance HCLN                       09/04/2020        eft     17.06

General Ledger Entry   WORLDPAY                                         09/04/2020              6,492.57

General Ledger Entry   WORLD PAY - OLO AMEX                             09/04/2020                28.17

General Ledger Entry   WORLD PAY - OLO TENDER                           09/04/2020               355.11

General Ledger Entry   AMEX                                             09/04/2020               478.95

General Ledger Entry   DoorDash Sales HCLN 09.04.20                     09/04/2020              1,018.83

General Ledger Entry   Postmates Sales HCLN 09.04.20                    09/04/2020                27.58

General Ledger Entry   GRUBHUB Sales HCLN 09.04.20                      09/04/2020               249.87

General Ledger Entry   AMEX                                             09/05/2020                         491.95

General Ledger Entry   WORLDPAY                                         09/05/2020              9,501.81

General Ledger Entry   WORLD PAY - OLO TENDER                           09/05/2020               143.60

General Ledger Entry   WORLDPAY                                         09/06/2020              6,029.75

General Ledger Entry   AMEX                                             09/06/2020                39.69

General Ledger Entry   WORLD PAY - OLO TENDER                           09/06/2020               395.16

General Ledger Entry   WORLDPAY                                         09/07/2020              5,303.84

General Ledger Entry   WORLD PAY - OLO AMEX                             09/07/2020                12.03

General Ledger Entry   AMEX                                             09/07/2020                         142.79

General Ledger Entry   WORLD PAY - OLO TENDER                           09/07/2020               181.86

General Ledger Entry   Postmates Sales HCLN 09.08.20                    09/08/2020                95.36

General Ledger Entry   DoorDash Sales HCLN 09.08.20                     09/08/2020              1,145.96

General Ledger Entry   DoorDash Sales HCLN 09.08.20                     09/08/2020               444.52

General Ledger Entry   Postmates Sales HCLN 09.08.20                    09/08/2020               144.06

General Ledger Entry   AMEX                                             09/08/2020                         261.44

General Ledger Entry   Postmates Sales HCLN 09.08.20                    09/08/2020               257.16

General Ledger Entry   WORLDPAY                                         09/08/2020              2,272.55

General Ledger Entry   WORLD PAY - OLO TENDER                           09/08/2020               111.42

General Ledger Entry   Postmates Sales HCLN 09.08.20                    09/08/2020               212.24
                   Case:20-01947-jwb            Doc #:408-2 Filed: 12/01/2020        Page 46 of 61



General Ledger Entry   WORLD PAY - OLO TENDER                           09/09/2020                133.74

General Ledger Entry   AMEX                                             09/09/2020                150.30

General Ledger Entry   DoorDash Sales HCLN 09.09.20                     09/09/2020                625.50

General Ledger Entry   Postmates Sales HCLN 09.09.20                    09/09/2020                242.44

General Ledger Entry   WORLDPAY                                         09/09/2020               2,068.73

General Ledger Entry   Unknown AMEX Variance HCLN                       09/10/2020        eft        1.80

General Ledger Entry   Unknown AMEX Variance HCLN                       09/10/2020        eft        5.36

General Ledger Entry   Postmates Sales HCLN 09.10.20                    09/10/2020                 13.52

General Ledger Entry   DoorDash Sales HCLN 09.10.20                     09/10/2020                613.57

General Ledger Entry   AMEX                                             09/10/2020                 21.65

General Ledger Entry   WORLDPAY                                         09/10/2020               2,052.32

General Ledger Entry   WORLD PAY - OLO TENDER                           09/10/2020                          139.65

General Ledger Entry   Unknown AMEX Variance HCLN                       09/11/2020        eft        1.43

General Ledger Entry   WORLDPAY                                         09/11/2020               7,258.78

General Ledger Entry   DoorDash Sales HCLN 09.11.20                     09/11/2020                604.68

General Ledger Entry   Postmates Sales HCLN 09.11.20                    09/11/2020                 11.83

General Ledger Entry   GRUBHUB Sales HCLN 09.11.20                      09/11/2020                839.82

General Ledger Entry   AMEX                                             09/11/2020                          188.04

General Ledger Entry   WORLD PAY - OLO TENDER                           09/11/2020                288.05

General Ledger Entry   AMEX                                             09/12/2020                          181.82

General Ledger Entry   WORLDPAY                                         09/12/2020              11,102.67

General Ledger Entry   WORLD PAY - OLO TENDER                           09/12/2020                305.24

General Ledger Entry   AMEX                                             09/13/2020                218.09

General Ledger Entry   WORLD PAY - OLO TENDER                           09/13/2020                126.35

General Ledger Entry   WORLDPAY                                         09/13/2020               6,086.67

General Ledger Entry   Unknown WORLDPAY Variance HCLN                   09/14/2020        eft        0.68

General Ledger Entry   AMEX                                             09/14/2020                427.35

General Ledger Entry   Postmates Sales HCLN 09.14.20                    09/14/2020                147.45

General Ledger Entry   Postmates Sales HCLN 09.14.20                    09/14/2020                237.97

General Ledger Entry   WORLDPAY                                         09/14/2020               2,635.99

General Ledger Entry   DoorDash Sales HCLN 09.14.20                     09/14/2020                700.50

General Ledger Entry   Postmates Sales HCLN 09.14.20                    09/14/2020                197.93

General Ledger Entry   WORLD PAY - OLO TENDER                           09/14/2020                223.76

General Ledger Entry   K&Z W-10228487 HCLN                              09/15/2020                 81.10

General Ledger Entry   WORLDPAY                                         09/15/2020               3,216.67

General Ledger Entry   WORLD PAY - OLO TENDER                           09/15/2020                264.31

General Ledger Entry   AMEX                                             09/15/2020                 33.67

General Ledger Entry   Postmates Sales HCLN 09.15.20                    09/15/2020                133.45

General Ledger Entry   DoorDash Sales HCLN 09.15.20                     09/15/2020               1,327.48

General Ledger Entry   Unknown WORLDPAY Variance HCLN                   09/16/2020        eft        3.83

General Ledger Entry   DoorDash Sales HCLN 09.16.20                     09/16/2020                623.14

General Ledger Entry   Postmates Sales HCLN 09.16.20                    09/16/2020                 82.56

General Ledger Entry   WORLD PAY - OLO TENDER                           09/16/2020                 55.83

General Ledger Entry   WORLDPAY                                         09/16/2020               2,428.85
                   Case:20-01947-jwb            Doc #:408-2 Filed: 12/01/2020        Page 47 of 61



General Ledger Entry   AMEX                                             09/16/2020                 18.32

General Ledger Entry   Unknown WORLDPAY Variance HCLN                   09/17/2020        eft        8.43

General Ledger Entry   Postmates Sales HCLN 09.17.20                    09/17/2020                120.27

General Ledger Entry   DoorDash Sales HCLN 09.17.20                     09/17/2020                624.53

General Ledger Entry   WORLD PAY - OLO TENDER                           09/17/2020                149.88

General Ledger Entry   AMEX                                             09/17/2020                216.12

General Ledger Entry   WORLDPAY                                         09/17/2020               2,602.40

General Ledger Entry   Unknown AMEX Variance HCLN                       09/18/2020        eft        5.64

General Ledger Entry   AMEX                                             09/18/2020                572.16

General Ledger Entry   Postmates Sales HCLN 09.18.20                    09/18/2020                214.40

General Ledger Entry   WORLD PAY - OLO AMEX                             09/18/2020                 14.13

General Ledger Entry   WORLD PAY - OLO TENDER                           09/18/2020                256.21

General Ledger Entry   WORLDPAY                                         09/18/2020               7,436.32

General Ledger Entry   GRUBHUB Sales HCLN 09.18.20                      09/18/2020                723.95

General Ledger Entry   DoorDash Sales HCLN 09.18.20                     09/18/2020                706.25

General Ledger Entry   State Distributing -                             09/18/2020                150.00

General Ledger Entry   WORLDPAY                                         09/19/2020              12,504.05

General Ledger Entry   AMEX                                             09/19/2020                143.87

General Ledger Entry   WORLD PAY - OLO TENDER                           09/19/2020                148.23

General Ledger Entry   AMEX                                             09/20/2020                332.51

General Ledger Entry   WORLDPAY                                         09/20/2020               6,516.29

General Ledger Entry   WORLD PAY - OLO TENDER                           09/20/2020                277.65

General Ledger Entry   Unknown WORLDPAY Variance HCLN                   09/21/2020        eft        6.56

General Ledger Entry   Postmates Sales HCLN 09.21.20                    09/21/2020                311.20

General Ledger Entry   Postmates Sales HCLN 09.21.20                    09/21/2020                202.38

General Ledger Entry   Postmates Sales HCLN 09.21.20                    09/21/2020                 78.69

General Ledger Entry   WORLDPAY                                         09/21/2020               1,912.22

General Ledger Entry   DoorDash Sales HCLN 09.21.20                     09/21/2020                404.80

General Ledger Entry   AMEX                                             09/21/2020                139.50

General Ledger Entry   WORLD PAY - OLO TENDER                           09/21/2020                149.15

General Ledger Entry   Unknown AMEX Variance HCLN                       09/22/2020        eft        8.01

General Ledger Entry   WORLD PAY - OLO TENDER                           09/22/2020                 52.52

General Ledger Entry   Postmates Sales HCLN 09.22.20                    09/22/2020                234.15

General Ledger Entry   WORLDPAY                                         09/22/2020               2,692.62

General Ledger Entry   DoorDash Sales HCLN 09.22.20                     09/22/2020                966.14

General Ledger Entry   AMEX                                             09/22/2020                           30.70

General Ledger Entry   WORLD PAY - OLO TENDER                           09/23/2020                116.24

General Ledger Entry   WORLDPAY                                         09/23/2020               3,844.44

General Ledger Entry   AMEX                                             09/23/2020                 77.37

General Ledger Entry   DoorDash Sales HCLN 09.23.20                     09/23/2020                714.20

General Ledger Entry   Postmates Sales HCLN 09.23.20                    09/23/2020                164.67

General Ledger Entry   DoorDash Sales HCLN 09.24.20                     09/24/2020                758.69

General Ledger Entry   Postmates Sales HCLN 09.24.20                    09/24/2020                297.29

General Ledger Entry   WORLD PAY - OLO TENDER                           09/24/2020                          257.67
                       Case:20-01947-jwb                   Doc #:408-2 Filed: 12/01/2020        Page 48 of 61



General Ledger Entry             WORLDPAY                                          09/24/2020                                 4,452.77

General Ledger Entry             AMEX                                              09/24/2020                    372.82

General Ledger Entry             Unknown AMEX Variance HCLN                        09/25/2020          eft          1.64

General Ledger Entry             Postmates Sales HCLN 09.25.20                     09/25/2020                    180.52

General Ledger Entry             DoorDash Sales HCLN 09.25.20                      09/25/2020                    662.63

General Ledger Entry             GRUBHUB Sales HCLN 09.25.20                       09/25/2020                    523.87

General Ledger Entry             AMEX                                              09/25/2020                    144.24

General Ledger Entry             WORLD PAY - OLO TENDER                            09/25/2020                                    81.95

General Ledger Entry             WORLDPAY                                          09/25/2020                                 7,404.66

General Ledger Entry             WORLDPAY                                          09/26/2020                                10,535.46

General Ledger Entry             AMEX                                              09/26/2020                    407.06

General Ledger Entry             WORLD PAY - OLO TENDER                            09/26/2020                    270.19

General Ledger Entry             WORLDPAY                                          09/27/2020                                 4,771.14

General Ledger Entry             WORLD PAY - OLO TENDER                            09/27/2020                    236.50

General Ledger Entry             AMEX                                              09/27/2020                    122.99

Total Deposits                                                                                               174,029.39     29,621.58




Checks and Charges
Name                             Memo                                              Date          Check No       Cleared    Outstanding

General Ledger Entry             Interco CASH                                      08/31/2020          eft     22,099.83

K&Z Distributing Co.                                                               08/31/2020         EFT         71.80

Ice Town                                                                           09/01/2020         EFT        415.00

Quality Brands of Lincoln LLC                                                      09/01/2020         EFT        348.00

General Ledger Entry             Unknown WORLDPAY Variance HCLN                    09/01/2020          eft          9.56

General Ledger Entry             Interco CASH                                      09/01/2020          eft      6,921.95

Republic National Dist                                                             09/02/2020         EFT         38.30

General Ledger Entry             Interco CASH                                      09/02/2020          eft      3,649.79

General Ledger Entry             Interco CASH                                      09/03/2020          eft       300.76

General Ledger Entry             Unknown AMEX Variance HCLN                        09/03/2020          eft          0.88

Sterling/Glaziers Distributing                                                     09/03/2020         EFT        275.00

State Distributing                                                                 09/04/2020         EFT         60.00

Quality Brands of Lincoln LLC                                                      09/04/2020         EFT       1,701.00

K&Z Distributing Co.                                                               09/04/2020         EFT       1,943.90

General Ledger Entry             WorldPay Monthly Charges - P9 2020                09/04/2020          eft      3,103.38

General Ledger Entry             Interco CASH                                      09/04/2020          eft       154.03

General Ledger Entry             Unknown WORLDPAY Variance HCLN                    09/04/2020          eft          3.83

General Ledger Entry             Vantiv Monthly Charges - P9 2020                  09/08/2020          eft       144.66

General Ledger Entry             Unknown AMEX Variance HCLN                        09/08/2020          eft        12.98

Restaurant Technologies, Inc                                                       09/08/2020         EFT       1,064.28

K&Z Distributing Co.                                                               09/08/2020         EFT        360.00

Quality Brands of Lincoln LLC                                                      09/08/2020         EFT        390.00

General Ledger Entry             Interco CASH                                      09/08/2020          eft     28,387.41

General Ledger Entry             Unknown AMEX Variance HCLN                        09/08/2020          eft          3.73

K&Z Distributing Co.                                                               09/09/2020         EFT        276.00
                       Case:20-01947-jwb                     Doc #:408-2 Filed: 12/01/2020          Page 49 of 61



fintech                                                                                09/09/2020        EFT        37.32

OLO                                                                                    09/09/2020        EFT       560.13

General Ledger Entry             Interco CASH                                          09/09/2020        eft      4,943.25

General Ledger Entry             Unknown WORLDPAY Variance HCLN                        09/09/2020        eft        14.54

Quality Brands of Lincoln LLC                                                          09/09/2020        EFT       672.00

General Ledger Entry             Unknown AMEX Variance HCLN                            09/10/2020        eft          1.30

Republic National Dist                                                                 09/10/2020        EFT        57.00

General Ledger Entry             Interco CASH                                          09/10/2020        eft      3,206.44

Quality Brands of Lincoln LLC                                                          09/11/2020        EFT       806.00

General Ledger Entry             Interco CASH                                          09/11/2020        eft      2,998.10

General Ledger Entry             Unknown AMEX Variance HCLN                            09/12/2020        eft        15.39

General Ledger Entry             Unknown AMEX Variance HCLN                            09/14/2020        eft          0.64

General Ledger Entry             Interco CASH                                          09/14/2020        eft     22,794.51

General Ledger Entry             Mercantile Monthly Bank Charges - P9 2020             09/15/2020        eft        92.35

Quality Brands of Lincoln LLC                                                          09/15/2020        EFT       199.00

General Ledger Entry             Interco CASH                                          09/15/2020        eft      7,674.64

General Ledger Entry             Unknown AMEX Variance HCLN                            09/15/2020        eft          5.18

Sterling/Glaziers Distributing                                                         09/16/2020        EFT        30.34

General Ledger Entry             Interco CASH                                          09/16/2020        eft      3,948.55

General Ledger Entry             Unknown AMEX Variance HCLN                            09/16/2020        eft        13.91

General Ledger Entry             Unknown AMEX Variance HCLN                            09/16/2020        eft          1.20

General Ledger Entry             Interco CASH                                          09/17/2020        eft      4,258.25

Quality Brands of Lincoln LLC                                                          09/18/2020        EFT       278.00

General Ledger Entry             Interco CASH                                          09/18/2020        eft      3,685.29

General Ledger Entry             Positive Solutions Support - Monthly Transaction P9   09/18/2020        eft       191.66

Premier-Midwest Beverage Co.                                                           09/18/2020        EFT       142.00

Sterling/Glaziers Distributing                                                         09/21/2020        EFT       223.00

General Ledger Entry             Unknown AMEX Variance HCLN                            09/21/2020        eft          8.97

General Ledger Entry             Unknown AMEX Variance HCLN                            09/21/2020        eft          8.60

General Ledger Entry             Interco CASH                                          09/21/2020        eft     13,410.06

General Ledger Entry             1140 Sales & Use Tax Payment                          09/21/2020                11,358.63

General Ledger Entry             1140 Sales & Use Tax Payment                          09/21/2020                   25.00

General Ledger Entry             Interco CASH                                          09/22/2020        eft      8,316.33

General Ledger Entry             Interco CASH                                          09/23/2020        eft      2,955.11

Sterling/Glaziers Distributing                                                         09/23/2020        EFT       120.00

General Ledger Entry             Unknown AMEX Variance HCLN                            09/23/2020        eft          4.63

K&Z Distributing Co.                                                                   09/24/2020        EFT      1,148.00

General Ledger Entry             Interco CASH                                          09/24/2020        eft      2,682.93

Quality Brands of Lincoln LLC                                                          09/25/2020        EFT       962.00

Johnson Brothers                                                                       09/25/2020        EFT       232.84

General Ledger Entry             Interco CASH                                          09/25/2020        eft      4,207.76

General Ledger Entry             Unknown AMEX Variance HCLN                            09/25/2020        eft          2.47

Total Checks and Charges                                                                                       174,029.39    0.00
                                           Case:20-01947-jwb             Doc #:408-2 Filed: 12/01/2020           Page 50 of 61

                                                    Return Service Requested                                         Page:             1 of 5
                                                                                                                     Statement Date: 09/30/2020
                                                                                                                     Primary Account: XXXXXX9227
                                                                         07001
                                                                                                                     Documents:       0

                                                                                                                     Period: 08/31/20 to 09/30/20
MGMCSTMTN 201001-17459-0001




                                                                                                                     E
                                                            HOPCAT - KALAMAZOO, LLC                           <T> 30-0
                                                            35 OAKES ST SW STE 400                                   0
                                                            GRAND RAPIDS, MI 49503                                   0




                              COMMERCIAL ANALYSIS CHECKING ACCOUNT                                                       Account: XXXXXX9227
                               Last Statement     Previous Balance        This Statement    Current Balance     Total Credits       Total Debits
                                  08/31/20              0.00                     09/30/20        0.00          294,905.46 (137)    294,905.46 (63)


                              CREDITS
                              Date Description                                                                                             Amount
                              09/01   Postmates Inc. 1160 Aug 3 St-D8q4d5a9e5u2                                                               82.52
                              09/01   American Express Settlement XXXXXX0286                                                                 445.58
                              09/01   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                           458.64
                              09/01   Doordash, Inc. 300 East W St-L9q6b8u4l8c9                                                            1,619.06
                              09/01   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         5,401.90
                              09/02   Postmates Inc. 1160 Aug 3 St-R2u9l6e9n6t3                                                               52.88
                              09/02   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                           220.19
                              09/02   American Express Settlement XXXXXX0286                                                                 424.02
                              09/02   Doordash, Inc. 300 East W St-H5x3w7t3t4e7                                                            1,239.15
                              09/02   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         5,857.68
                              09/03   Postmates Inc. 1160 Sep 1 St-D6d9v7c3x0m6                                                               12.15
                              09/03   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                           230.57
                              09/03   American Express Settlement XXXXXX0286                                                                 263.09
                              09/03   Doordash, Inc. 300 East W St-O8j4r4j8p3j9                                                            1,193.65
                              09/03   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         4,568.15
                              09/04   Postmates Inc. 1160 Sep 2 St-Y6u9e1v3n6y1                                                               79.25
                              09/04   American Express Settlement XXXXXX0286                                                                 308.46
                              09/04   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                           317.96
                              09/04   Doordash, Inc. 300 East W St-U2e5w9g1y8i2                                                            1,199.81
                              09/04   Transfer From Coml Analysis Ck Account                                                               1,206.82
                              09/04   Grubhub Inc Aug Actvty         1ntbne5r                                                              1,359.79
                              09/08   Postmates Inc. 1160 Sep 4 St-T8q5m9q2d6p0                                                               15.61
                              09/08   Postmates Inc. 1160 Sep 5 St-D7c6x7c5x1a8                                                               65.65
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                           219.18
                              09/08   American Express Settlement XXXXXX0286                                                                 416.88
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                           441.35
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                           460.35
                              09/08   American Express Settlement XXXXXX0286                                                                 558.85
                              09/08   Doordash, Inc. 300 East W St-N2q4p4f3a6r8                                                              603.28
                              09/08   American Express Settlement XXXXXX0286                                                                 629.05
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                           756.61
                              09/08   Doordash, Inc. 300 East W St-Q6w6f0e8q1w8                                                            2,366.88
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         7,309.83
                                           Case:20-01947-jwb        Doc #:408-2 Filed: 12/01/2020   Page 51 of 61
                                                                         HOPCAT - KALAMAZOO, LLC      Page:            2 of 5
                                                                         35 OAKES ST SW STE 400
                                                                         GRAND RAP DS, MI 49503       Statement Date: 09/30/2020
                                                                                                      Primary Account: XXXXXX9227




                              CREDITS (Continued)
MGMCSTMTN 201001-17459-0002




                              Date Description                                                                          Amount
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                     11,339.55
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                     11,780.96
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                     12,010.06
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                     14,067.34
                              09/09   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                        398.45
                              09/09   American Express Settlement XXXXXX0286                                              474.63
                              09/09   Doordash, Inc. 300 East W St-R4w1c2i7m3l7                                           879.01
                              09/09   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                      3,640.91
                              09/10   Postmates Inc. 1160 Sep 8 St-W4j7l0z2s6o2                                            46.85
                              09/10   American Express Settlement XXXXXX0286                                              447.88
                              09/10   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                        617.49
                              09/10   Doordash, Inc. 300 East W St-U5e5b9k3j5z1                                           796.99
                              09/10   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                      4,826.23
                              09/11   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                         71.03
                              09/11   Postmates Inc. 1160 Sep 9 St-Q2v6s8p0f8d2                                           120.83
                              09/11   American Express Settlement XXXXXX0286                                              284.08
                              09/11   Doordash, Inc. 300 East W St-T1r0n8a1d2u8                                           825.66
                              09/11   Grubhub Inc Sep Actvty           ntbne5r                                          2,185.60
                              09/14   Postmates Inc. 1160 Sep 1 St-E2i6q8r9l2k3                                            91.73
                              09/14   Postmates Inc. 1160 Sep 1 St-D2d3i9v6j4n4                                           101.75
                              09/14   Postmates Inc. 1160 Sep 1 St-G3y5a1f7y8y0                                           104.07
                              09/14   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                        248.53
                              09/14   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                        304.65
                              09/14   American Express Settlement XXXXXX0286                                              324.92
                              09/14   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                        366.56
                              09/14   Doordash, Inc. 300 East W St-Z0u9t0q3y8q1                                           533.77
                              09/14   American Express Settlement XXXXXX0286                                            1,730.76
                              09/14   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                      5,329.23
                              09/14   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                      6,900.10
                              09/14   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                      8,536.96
                              09/14   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                     12,711.84
                              09/15   Postmates Inc. 1160 Sep 1 St-T1d1g1q7o2t9                                            95.96
                              09/15   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                        491.47
                              09/15   American Express Settlement XXXXXX0286                                              497.03
                              09/15   Doordash, Inc. 300 East W St-F5f5s8w4w4u5                                         1,886.70
                              09/15   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                      3,670.77
                              09/16   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                        214.90
                              09/16   American Express Settlement XXXXXX0286                                              224.41
                              09/16   Doordash, Inc. 300 East W St-G7z3h7r7g7e9                                           912.84
                              09/16   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                      4,631.14
                              09/17   American Express Settlement XXXXXX0286                                               66.66
                              09/17   Postmates Inc. 1160 Sep 1 St-Z5s3q6a0k1w5                                            70.17
                              09/17   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                        232.73
                              09/17   Doordash, Inc. 300 East W St-C0k2t8i2p2o0                                         1,442.06
                              09/18   Postmates Inc. 1160 Sep 1 St-Z6j3i6h5u9d3                                            28.51
                              09/18   American Express Settlement XXXXXX0286                                              248.05
                              09/18   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                        254.66
                              09/18   Doordash, Inc. 300 East W St-A4t2p7z5y9k8                                         1,099.13
                              09/18   Grubhub Inc Sep Actvty           ntbne5r                                          1,269.03
                              09/18   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                      5,808.34
                              09/21   Postmates Inc. 1160 Sep 1 St-O1t9z3z3m4j6                                            13.25
                              09/21   Postmates Inc. 1160 Sep 1 St-J1s0i6n9p9s5                                           118.42
                              09/21   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                        159.48
                              09/21   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                        263.23
                              09/21   American Express Settlement XXXXXX0286                                              398.99
                              09/21   Doordash, Inc. 300 East W St-N4q9o5a2e9z0                                           641.13
                              09/21   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                        653.42
                              09/21   American Express Settlement XXXXXX0286                                            1,610.79
                              09/21   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                      5,773.32
                                           Case:20-01947-jwb         Doc #:408-2 Filed: 12/01/2020           Page 52 of 61
                                                                             HOPCAT - KALAMAZOO, LLC               Page:            3 of 5
                                                                             35 OAKES ST SW STE 400
                                                                             GRAND RAP DS, MI 49503                Statement Date: 09/30/2020
                                                                                                                   Primary Account: XXXXXX9227




                               CREDITS (Continued)
MGMCSTMTN 201001-17459-0003




                              Date Description                                                                                       Amount
                              09/21   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                   9,909.68
                              09/21   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                  11,296.21
                              09/21   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                  13,816.91
                              09/22   Postmates Inc. 1160 Sep 2 St-R4l5b2r9u8o9                                                        147.47
                              09/22   American Express Settlement XXXXXX0286                                                           482.19
                              09/22   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     596.38
                              09/22   Doordash, Inc. 300 East W St-Q8y9t9f5q2f0                                                      2,180.40
                              09/22   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                   5,869.14
                              09/23   Postmates Inc. 1160 Sep 2 St-U2z3v6x7u3j9                                                         93.52
                              09/23   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     347.13
                              09/23   American Express Settlement XXXXXX0286                                                           402.04
                              09/23   Doordash, Inc. 300 East W St-M4d1k4q7p7y0                                                      1,359.10
                              09/23   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                   1,875.06
                              09/24   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     103.74
                              09/24   American Express Settlement XXXXXX0286                                                           351.15
                              09/24   Doordash, Inc. 300 East W St-C0h5p9j7c3h3                                                        939.96
                              09/24   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                   5,382.25
                              09/25   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      65.46
                              09/25   American Express Settlement XXXXXX0286                                                           403.42
                              09/25   Grubhub Inc Sep Actvty 20092523ntbne5r                                                           845.41
                              09/25   Doordash, Inc. 300 East W St-G4y1r3u8p6r1                                                      1,144.06
                              09/25   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                   5,649.77
                              09/28   Postmates Inc. 1160 Sep 2 St-E6q9s9d9v4n6                                                         78.58
                              09/28   Postmates Inc. 1160 Sep 2 St-I3a4s0t3t7u8                                                         92.50
                              09/28   Postmates Inc. 1160 Sep 2 St-X3t8m9c7r5y4                                                        116.11
                              09/28   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     323.86
                              09/28   American Express Settlement XXXXXX0286                                                           427.61
                              09/28   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     484.95
                              09/28   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     599.16
                              09/28   Doordash, Inc. 300 East W St-P3q9g4m7d8e3                                                        815.80
                              09/28   American Express Settlement XXXXXX0286                                                         1,295.54
                              09/28   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                   8,176.99
                              09/28   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                  10,132.84
                              09/28   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                  12,349.67
                              09/29   Postmates Inc. 1160 Sep 2 St-S5v1v1k7l8f4                                                         87.15
                              09/29   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     433.96
                              09/29   American Express Settlement XXXXXX0286                                                           435.09
                              09/29   Doordash, Inc. 300 East W St-H2j9p5t4r0v7                                                      1,739.39
                              09/29   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                   4,833.51
                              09/29   Transfer From Coml Analysis Ck Account                                                         6,197.82
                              09/30   Postmates Inc. 1160 Sep 2 St-T2r2j9j2z1q1                                                         29.80
                              09/30   American Express Settlement XXXXXX0286                                                           334.57
                              09/30   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     698.41
                              09/30   Doordash, Inc. 300 East W St-Q3e1w8e2u4a7                                                      1,117.73
                              09/30   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                   5,584.12

                               CHECKS
                               Date      Check No     Amount          Date         Check No        Amount   Date      Check No     Amount
                              09/29       10043      13,726.92
                              * Indicates a Gap in Check Number Sequence
                                           Case:20-01947-jwb         Doc #:408-2 Filed: 12/01/2020          Page 53 of 61
                                                                          HOPCAT - KALAMAZOO, LLC             Page:            4 of 5
                                                                          35 OAKES ST SW STE 400
                                                                          GRAND RAP DS, MI 49503              Statement Date: 09/30/2020
                                                                                                              Primary Account: XXXXXX9227




                              DEBITS
MGMCSTMTN 201001-17459-0004




                              Date Description                                                                                  Amount
                              09/01   I.h.s. Dist. Co. Fintecheft XX-XXX8992                                                      120.00
                              09/01   Restaurant Equip Cons Coll                                                                  439.90
                              09/01   Transfer To Coml Analysis Ck Account                                                      7,447.80
                              09/02   State Of Michnws Liquorsale #xxxxx4008                                                      201.89
                              09/02   Transfer To Coml Analysis Ck Account                                                      7,592.03
                              09/03   State Of Michgwl Liquorsale #xxxxx2289                                                      165.63
                              09/03   M4 C.i.c, Llc Fintecheft XX-XXX8992                                                         320.00
                              09/03   West Side Beer D Fintecheft XX-XXX8992                                                      388.50
                              09/03   Transfer To Coml Analysis Ck Account                                                      5,393.48
                              09/04   Comb. Exc. Worldpay Worldpay Comb. Exc.                    Hop                                1.37
                              09/04   Henry A. Fox Sal Fintecheft XX-XXX8992                                                      241.00
                              09/04   Mthchgs Worldpay Merch Bankcard           Hopcat Kalamazoo 2 - Ecom                         285.82
                              09/04   Mthchgs Worldpay Merch Bankcard           Hopcat - Kalamazoo                              3,943.90
                              09/08   Comb. Exc. Worldpay Worldpay Comb. Exc.                    Hop                               40.12
                              09/08   Imperial Beverag Fintecheft XX-XXX8992                                                      686.30
                              09/08   Alliance Beverag Fintecheft XX-XXX8992                                                    1,129.00
                              09/08   Transfer To Coml Analysis Ck Account                                                     61,186.01
                              09/09   Fintech.net Fintecheft XX-XXX8992                                                            37.32
                              09/09   I.h.s. Dist. Co. Fintecheft XX-XXX8992                                                      120.00
                              09/09   Olo - Help@olo.c Purchase Denise Willison                                                   650.67
                              09/09   Transfer To Coml Analysis Ck Account                                                      4,585.01
                              09/10   State Of Michnws Liquorsale #xxxxx5960                                                      332.19
                              09/10   West Side Beer D Fintecheft XX-XXX8992                                                      629.30
                              09/10   Transfer To Coml Analysis Ck Account                                                      5,773.95
                              09/11   State Of Michgwl Liquorsale #xxxxx3012                                                      193.80
                              09/11   Henry A. Fox Sal Fintecheft XX-XXX8992                                                      410.00
                              09/11   Transfer To Coml Analysis Ck Account                                                      2,883.40
                              09/14   Comb. Exc. Worldpay Worldpay Comb. Exc.                    Hop                               81.72
                              09/14   Alliance Beverag Fintecheft XX-XXX8992                                                      699.15
                              09/14   Imperial Beverag Fintecheft XX-XXX8992                                                      763.00
                              09/14   Transfer To Coml Analysis Ck Account                                                     35,741.00
                              09/15   Commercial Service Charge                                                                    42.82
                              09/15   Transfer To Coml Analysis Ck Account                                                      6,599.11
                              09/16   Imperial Beverag Fintecheft XX-XXX8992                                                      143.90
                              09/16   State Of Michnws Liquorsale #xxxxx5523                                                      412.89
                              09/16   Transfer To Coml Analysis Ck Account                                                      5,426.50
                              09/17   West Side Beer D Fintecheft XX-XXX8992                                                      239.00
                              09/17   State Of Michgwl Liquorsale #xxxxx0309                                                      255.50
                              09/17   Transfer To Coml Analysis Ck Account                                                        442.12
                              09/17   Red Tap Draught Sale                                                                        875.00
                              09/18   Henry A. Fox Sal Fintecheft XX-XXX8992                                                      253.00
                              09/18   Positive Solutio Support                                                                    573.50
                              09/18   Imperial Beverag Fintecheft XX-XXX8992                                                    2,358.90
                              09/18   Transfer To Coml Analysis Ck Account                                                      5,522.32
                              09/21   Alliance Beverag Fintecheft XX-XXX8992                                                    1,255.00
                              09/21   Transfer To Coml Analysis Ck Account                                                     43,399.83
                              09/22   West Side Beer D Fintecheft XX-XXX8992                                                      393.90
                              09/22   Imperial Beverag Fintecheft XX-XXX8992                                                      434.00
                              09/22   Transfer To Coml Analysis Ck Account                                                      8,447.68
                              09/23   State Of Michnws Liquorsale #xxxxx4339                                                      652.36
                              09/23   Transfer To Coml Analysis Ck Account                                                      3,424.49
                              09/24   Alliance Beverag Fintecheft XX-XXX8992                                                       69.00
                              09/24   State Of Michgwl Liquorsale #xxxxx6754                                                      208.78
                              09/24   West Side Beer D Fintecheft XX-XXX8992                                                      438.00
                              09/24   Imperial Beverag Fintecheft XX-XXX8992                                                    1,160.85
                              09/24   Transfer To Coml Analysis Ck Account                                                      4,900.47
                              09/25   Henry A. Fox Sal Fintecheft XX-XXX8992                                                      158.00
                              09/25   Transfer To Coml Analysis Ck Account                                                      7,950.12
                              09/28   Alliance Beverag Fintecheft XX-XXX8992                                                      855.00
                                          Case:20-01947-jwb         Doc #:408-2 Filed: 12/01/2020       Page 54 of 61
                                                                         HOPCAT - KALAMAZOO, LLC           Page:            5 of 5
                                                                         35 OAKES ST SW STE 400
                                                                         GRAND RAP DS, MI 49503            Statement Date: 09/30/2020
                                                                                                           Primary Account: XXXXXX9227




                              DEBITS (Continued)
MGMCSTMTN 201001-17459-0005




                              Date Description                                                                               Amount
                              09/28 Transfer To Coml Analysis Ck Account                                                    34,038.61
                              09/30 State Of Michnws Liquorsale #xxxxx0161                                                     216.82
                              09/30 Transfer To Coml Analysis Ck Account                                                     7,547.81

                              DAILY BALANCE
                                Date                 Balance            Date                  Balance   Date            Balance
                                 09/01                                 09/11                            09/22
                                 09/02                                 09/14                            09/23
                                 09/03                                 09/15                            09/24
                                 09/04                                 09/16                            09/25
                                 09/08                                 09/17                            09/28
                                 09/09                                 09/18                            09/29
                                 09/10                                 09/21                            09/30
                   Case:20-01947-jwb              Doc #:408-2 Filed: 12/01/2020                 Page 55 of 61




                                      BarFly Ventures
                                    Reconciliation Report
                                                 As Of 09/27/2020
                             Account: HC Kalamazoo Merc Checking Account
Statement Ending Balance                                                                                         0.00

Deposits in Transit                                                                                         38,407.43

Outstanding Checks and Charges                                                                             -13,726.92

Adjusted Bank Balance                                                                                       24,680.51



Book Balance                                                                                                24,680.51

Adjustments*                                                                                                     0.00

Adjusted Book Balance                                                                                       24,680.51




                            Total Checks and Charges Cleared         283,000.25 Total Deposits Cleared     283,000.25




Deposits
Name                        Memo                                    Date            Doc No      Cleared     In Transit

General Ledger Entry        AMEX                                    08/13/2020                                 515.91

General Ledger Entry        GFS          HCKZ                       08/14/2020                                  11.75

General Ledger Entry        AMEX                                    08/20/2020                   880.10

General Ledger Entry        AMEX                                    08/23/2020                                 589.16

General Ledger Entry        AMEX                                    08/24/2020                   478.33

General Ledger Entry        AMEX                                    08/25/2020                                 593.94

General Ledger Entry        AMEX                                    08/26/2020                   230.94

General Ledger Entry        AMEX                                    08/27/2020                                 452.11

General Ledger Entry        AMEX                                    08/28/2020                  1,171.45

General Ledger Entry        WORLDPAY                                08/28/2020                 13,984.18

General Ledger Entry        AMEX                                    08/29/2020                   541.93

General Ledger Entry        WORLDPAY                                08/29/2020                 16,382.77

General Ledger Entry        WORLDPAY                                08/30/2020                  9,613.89

General Ledger Entry        AMEX                                    08/31/2020                   439.16

General Ledger Entry        WORLD PAY - OLO TENDER                  08/31/2020                   230.57

General Ledger Entry        DoorDash Sales HCKZ 08.31.20            08/31/2020                   531.71

General Ledger Entry        Postmates Sales HCKZ 08.31.20           08/31/2020                    64.76

General Ledger Entry        Postmates Sales HCKZ 08.31.20           08/31/2020                   248.67

General Ledger Entry        WORLDPAY                                08/31/2020                  5,401.90

General Ledger Entry        Postmates Sales HCKZ 08.31.20           08/31/2020                   156.44

General Ledger Entry        Unknown WORLDPAY Variance HCKZ          09/01/2020          eft         5.60

General Ledger Entry        Unknown WORLDPAY Variance HCKZ          09/01/2020          eft         6.83

General Ledger Entry        Unknown AMEX Variance HCKZ              09/01/2020          eft         1.85
                   Case:20-01947-jwb            Doc #:408-2 Filed: 12/01/2020     Page 56 of 61



General Ledger Entry     DoorDash Sales HCKZ 09.01.20         09/01/2020          1,619.06

General Ledger Entry     Postmates Sales HCKZ 09.01.20        09/01/2020            82.52

General Ledger Entry     AMEX                                 09/01/2020           271.75

General Ledger Entry     WORLD PAY - OLO TENDER               09/01/2020           254.59

General Ledger Entry     WORLD PAY - OLO AMEX                 09/01/2020            63.37

General Ledger Entry     WORLDPAY                             09/01/2020          5,857.68

General Ledger Entry     Unknown AMEX Variance HCKZ           09/02/2020   eft        2.56

General Ledger Entry     Unknown WORLDPAY Variance HCKZ       09/02/2020   eft        2.09

General Ledger Entry     WORLD PAY - OLO TENDER               09/02/2020           219.18

General Ledger Entry     WORLDPAY                             09/02/2020          4,568.15

General Ledger Entry     AMEX                                 09/02/2020           318.87

General Ledger Entry     Postmates Sales HCKZ 09.02.20        09/02/2020            52.88

General Ledger Entry     DoorDash Sales HCKZ 09.02.20         09/02/2020          1,239.15

General Ledger Entry     CASH DEPOSIT HCKZ                    09/02/2020                     739.37

General Ledger Entry     Unknown WORLDPAY Variance HCKZ       09/03/2020   eft        6.64

General Ledger Entry     Unknown AMEX Variance HCKZ           09/03/2020   eft        6.99

General Ledger Entry     Unknown WORLDPAY Variance HCKZ       09/03/2020   eft        5.76

General Ledger Entry     Unknown WORLDPAY Variance HCKZ       09/03/2020   eft        1.96

General Ledger Entry     DoorDash Sales HCKZ 09.03.20         09/03/2020          1,193.65

General Ledger Entry     Postmates Sales HCKZ 09.03.20        09/03/2020            12.15

General Ledger Entry     WORLD PAY - OLO TENDER               09/03/2020           441.35

General Ledger Entry     AMEX                                 09/03/2020           431.11

General Ledger Entry     WORLDPAY                             09/03/2020          7,309.83

General Ledger Entry     Interco CASH                         09/04/2020   eft    1,206.82

General Ledger Entry     Postmates Sales HCKZ 09.04.20        09/04/2020            79.25

General Ledger Entry     DoorDash Sales HCKZ 09.04.20         09/04/2020          1,199.81

General Ledger Entry     AMEX                                 09/04/2020           443.02

General Ledger Entry     WORLD PAY - OLO TENDER               09/04/2020           756.61

General Ledger Entry     WORLDPAY                             09/04/2020         11,339.55

General Ledger Entry     GRUBHUB Sales HCKZ 09.04.20          09/04/2020          1,359.79

General Ledger Entry     WORLDPAY                             09/05/2020         14,067.34

General Ledger Entry     WORLD PAY - OLO TENDER               09/05/2020           460.35

General Ledger Entry     AMEX                                 09/05/2020           207.13

General Ledger Entry     WORLDPAY                             09/06/2020         12,010.06

General Ledger Entry     AMEX                                 09/06/2020                     575.38

General Ledger Entry     WORLD PAY - OLO TENDER               09/06/2020           490.53

General Ledger Entry     WORLD PAY - OLO TENDER               09/07/2020           617.49

General Ledger Entry     AMEX                                 09/07/2020                     490.67

General Ledger Entry     WORLDPAY                             09/07/2020         11,780.96

General Ledger Entry     Unknown AMEX Variance HCKZ           09/08/2020   eft      16.92

General Ledger Entry     Postmates Sales HCKZ 09.08.20        09/08/2020            65.65

General Ledger Entry     Postmates Sales HCKZ 09.08.20        09/08/2020            15.61

General Ledger Entry     DoorDash Sales HCKZ 09.08.20         09/08/2020           603.28

General Ledger Entry     DoorDash Sales HCKZ 09.08.20         09/08/2020          2,366.88
                   Case:20-01947-jwb            Doc #:408-2 Filed: 12/01/2020     Page 57 of 61



General Ledger Entry     WORLDPAY                             09/08/2020          3,640.91

General Ledger Entry     WORLD PAY - OLO TENDER               09/08/2020            97.10

General Ledger Entry     AMEX                                 09/08/2020                     462.91

General Ledger Entry     Unknown AMEX Variance HCKZ           09/09/2020   eft        0.81

General Ledger Entry     WORLD PAY - OLO AMEX                 09/09/2020            58.97

General Ledger Entry     WORLD PAY - OLO TENDER               09/09/2020           245.68

General Ledger Entry     AMEX                                 09/09/2020           293.58

General Ledger Entry     DoorDash Sales HCKZ 09.09.20         09/09/2020           879.01

General Ledger Entry     WORLDPAY                             09/09/2020          4,826.23

General Ledger Entry     Unknown AMEX Variance HCKZ           09/10/2020   eft      12.12

General Ledger Entry     AMEX                                 09/10/2020           336.00

General Ledger Entry     WORLD PAY - OLO TENDER               09/10/2020           197.12

General Ledger Entry     WORLD PAY - OLO AMEX                 09/10/2020            51.41

General Ledger Entry     WORLDPAY                             09/10/2020          5,329.23

General Ledger Entry     DoorDash Sales HCKZ 09.10.20         09/10/2020           796.99

General Ledger Entry     Postmates Sales HCKZ 09.10.20        09/10/2020            46.85

General Ledger Entry     Postmates Sales HCKZ 09.11.20        09/11/2020           120.83

General Ledger Entry     GRUBHUB Sales HCKZ 09.11.20          09/11/2020          2,185.60

General Ledger Entry     AMEX                                 09/11/2020           923.63

General Ledger Entry     WORLD PAY - OLO TENDER               09/11/2020           408.40

General Ledger Entry     WORLDPAY                             09/11/2020          8,536.96

General Ledger Entry     DoorDash Sales HCKZ 09.11.20         09/11/2020           825.66

General Ledger Entry     AMEX                                 09/12/2020                     864.97

General Ledger Entry     WORLDPAY                             09/12/2020         12,711.84

General Ledger Entry     WORLD PAY - OLO TENDER               09/12/2020           491.47

General Ledger Entry     WORLDPAY                             09/13/2020          6,900.10

General Ledger Entry     AMEX                                 09/13/2020                     514.21

General Ledger Entry     WORLD PAY - OLO TENDER               09/13/2020           245.19

General Ledger Entry     Unknown WORLDPAY Variance HCKZ       09/14/2020   eft        2.85

General Ledger Entry     Unknown AMEX Variance HCKZ           09/14/2020   eft      13.94

General Ledger Entry     DoorDash Sales HCKZ 09.14.20         09/14/2020           533.77

General Ledger Entry     Postmates Sales HCKZ 09.14.20        09/14/2020            91.73

General Ledger Entry     Postmates Sales HCKZ 09.14.20        09/14/2020           101.75

General Ledger Entry     Postmates Sales HCKZ 09.14.20        09/14/2020           104.07

General Ledger Entry     WORLD PAY - OLO TENDER               09/14/2020           232.73

General Ledger Entry     WORLDPAY                             09/14/2020          3,670.77

General Ledger Entry     AMEX                                 09/14/2020           231.56

General Ledger Entry     AMEX                                 09/15/2020            68.94

General Ledger Entry     WORLDPAY                             09/15/2020          4,631.14

General Ledger Entry     WORLD PAY - OLO TENDER               09/15/2020           252.01

General Ledger Entry     DoorDash Sales HCKZ 09.15.20         09/15/2020          1,886.70

General Ledger Entry     Unknown AMEX Variance HCKZ           09/16/2020   eft      12.33

General Ledger Entry     Unknown WORLDPAY Variance HCKZ       09/16/2020   eft        2.78

General Ledger Entry     Unknown WORLDPAY Variance HCKZ       09/16/2020   eft        2.09
                   Case:20-01947-jwb            Doc #:408-2 Filed: 12/01/2020     Page 58 of 61



General Ledger Entry     WORLDPAY                             09/16/2020          5,808.34

General Ledger Entry     WORLD PAY - OLO TENDER               09/16/2020           159.48

General Ledger Entry     AMEX                                 09/16/2020           256.10

General Ledger Entry     CASH DEPOSIT HCKZ                    09/16/2020                     572.00

General Ledger Entry     DoorDash Sales HCKZ 09.16.20         09/16/2020           912.84

General Ledger Entry     Postmates Sales HCKZ 09.16.20        09/16/2020            95.96

General Ledger Entry     Unknown WORLDPAY Variance HCKZ       09/17/2020   eft        7.77

General Ledger Entry     Unknown WORLDPAY Variance HCKZ       09/17/2020   eft      11.07

General Ledger Entry     Unknown AMEX Variance HCKZ           09/17/2020   eft      15.25

General Ledger Entry     Unknown AMEX Variance HCKZ           09/17/2020   eft        2.86

General Ledger Entry     WORLDPAY                             09/17/2020          5,773.32

General Ledger Entry     AMEX                                 09/17/2020           411.36

General Ledger Entry     WORLD PAY - OLO TENDER               09/17/2020           263.23

General Ledger Entry     DoorDash Sales HCKZ 09.17.20         09/17/2020          1,442.06

General Ledger Entry     Postmates Sales HCKZ 09.17.20        09/17/2020            70.17

General Ledger Entry     Unknown WORLDPAY Variance HCKZ       09/18/2020   eft        0.07

General Ledger Entry     WORLD PAY - OLO AMEX                 09/18/2020            24.12

General Ledger Entry     WORLDPAY                             09/18/2020         11,296.21

General Ledger Entry     WORLD PAY - OLO TENDER               09/18/2020           647.06

General Ledger Entry     GRUBHUB Sales HCKZ 09.18.20          09/18/2020          1,269.03

General Ledger Entry     Postmates Sales HCKZ 09.18.20        09/18/2020            28.51

General Ledger Entry     AMEX                                 09/18/2020                     826.28

General Ledger Entry     DoorDash Sales HCKZ 09.18.20         09/18/2020          1,099.13

General Ledger Entry     WORLDPAY                             09/19/2020         13,816.91

General Ledger Entry     AMEX                                 09/19/2020           838.54

General Ledger Entry     WORLD PAY - OLO TENDER               09/19/2020           596.38

General Ledger Entry     WORLD PAY - OLO TENDER               09/20/2020           347.13

General Ledger Entry     WORLDPAY                             09/20/2020          9,909.68

General Ledger Entry     AMEX                                 09/20/2020           498.00

General Ledger Entry     Unknown WORLDPAY Variance HCKZ       09/21/2020   eft        2.71

General Ledger Entry     AMEX                                 09/21/2020           416.07

General Ledger Entry     WORLDPAY                             09/21/2020          5,869.14

General Ledger Entry     WORLD PAY - OLO TENDER               09/21/2020           147.73

General Ledger Entry     Postmates Sales HCKZ 09.21.20        09/21/2020           118.42

General Ledger Entry     Postmates Sales HCKZ 09.21.20        09/21/2020            13.25

General Ledger Entry     DoorDash Sales HCKZ 09.21.20         09/21/2020           641.13

General Ledger Entry     WORLD PAY - OLO TENDER               09/22/2020           118.99

General Ledger Entry     WORLDPAY                             09/22/2020          1,875.06

General Ledger Entry     AMEX                                 09/22/2020           363.78

General Ledger Entry     Postmates Sales HCKZ 09.22.20        09/22/2020           147.47

General Ledger Entry     DoorDash Sales HCKZ 09.22.20         09/22/2020          2,180.40

General Ledger Entry     Unknown AMEX Variance HCKZ           09/23/2020   eft        3.79

General Ledger Entry     WORLD PAY - OLO TENDER               09/23/2020           323.86

General Ledger Entry     AMEX                                 09/23/2020           417.42
                    Case:20-01947-jwb                   Doc #:408-2 Filed: 12/01/2020             Page 59 of 61



General Ledger Entry             Postmates Sales HCKZ 09.23.20        09/23/2020                    93.52

General Ledger Entry             WORLDPAY                             09/23/2020                  5,382.25

General Ledger Entry             DoorDash Sales HCKZ 09.23.20         09/23/2020                  1,359.10

General Ledger Entry             DoorDash Sales HCKZ 09.24.20         09/24/2020                   939.96

General Ledger Entry             WORLDPAY                             09/24/2020                  5,649.77

General Ledger Entry             WORLD PAY - OLO AMEX                 09/24/2020                    59.89

General Ledger Entry             WORLD PAY - OLO TENDER               09/24/2020                                  539.27

General Ledger Entry             AMEX                                 09/24/2020                   441.29

General Ledger Entry             GRUBHUB Sales HCKZ 09.25.20          09/25/2020                   845.41

General Ledger Entry             DoorDash Sales HCKZ 09.25.20         09/25/2020                  1,144.06

General Ledger Entry             WORLD PAY - OLO TENDER               09/25/2020                   484.95

General Ledger Entry             WORLDPAY                             09/25/2020                               10,132.84

General Ledger Entry             AMEX                                 09/25/2020                   699.83

General Ledger Entry             WORLDPAY                             09/26/2020                               12,349.67

General Ledger Entry             AMEX                                 09/26/2020                   638.60

General Ledger Entry             WORLD PAY - OLO TENDER               09/26/2020                   453.04

General Ledger Entry             WORLDPAY                             09/27/2020                                8,176.99

General Ledger Entry             AMEX                                 09/27/2020                   450.10

General Ledger Entry             WORLD PAY - OLO AMEX                 09/27/2020                    47.70

General Ledger Entry             WORLD PAY - OLO TENDER               09/27/2020                   650.71

Total Deposits                                                                                 283,000.25     38,407.43




Checks and Charges
Name                             Memo                                 Date         Check No       Cleared    Outstanding

Alliance Beverage Distributing LLC                                    08/31/2020        EFT        891.00

General Ledger Entry             Interco CASH                         08/31/2020         eft     43,383.55

Ice Town                                                              09/01/2020        EFT        439.90

IHS Distributing                                                      09/01/2020        EFT        120.00

General Ledger Entry             Unknown WORLDPAY Variance HCKZ       09/01/2020         eft          9.00

General Ledger Entry             Interco CASH                         09/01/2020         eft      7,447.80

State of Michigan - MLCC                                              09/02/2020        EFT        201.89

General Ledger Entry             Unknown AMEX Variance HCKZ           09/02/2020         eft          7.09

General Ledger Entry             Interco CASH                         09/02/2020         eft      7,592.03

General Ledger Entry             Unknown AMEX Variance HCKZ           09/02/2020         eft          1.51

West Side Beer Distributing                                           09/03/2020        EFT        388.50

M4 C.I.C. LLC                                                         09/03/2020        EFT        320.00

State of Michigan - MLCC                                              09/03/2020        EFT        165.63

General Ledger Entry             Unknown WORLDPAY Variance HCKZ       09/03/2020         eft          1.05

General Ledger Entry             Interco CASH                         09/03/2020         eft      5,393.48

General Ledger Entry             Unknown WORLDPAY Variance HCKZ       09/04/2020         eft          0.91

General Ledger Entry             WorldPay Monthly Charges - P9 2020   09/04/2020         eft       285.82

General Ledger Entry             WorldPay Monthly Charges - P9 2020   09/04/2020         eft      3,943.90

General Ledger Entry             Unknown WORLDPAY Variance HCKZ       09/04/2020         eft          1.37

Henry A. Fox Sales Co.                                                09/04/2020        EFT        241.00
                    Case:20-01947-jwb                   Doc #:408-2 Filed: 12/01/2020                     Page 60 of 61



General Ledger Entry             Unknown AMEX Variance HCKZ                       09/07/2020       eft      15.40

General Ledger Entry             Unknown AMEX Variance HCKZ                       09/08/2020       eft        9.55

Imperial Beverage                                                                 09/08/2020       EFT     686.30

Alliance Beverage Distributing LLC                                                09/08/2020       EFT    1,129.00

General Ledger Entry             Interco CASH                                     09/08/2020       eft   61,186.01

fintech                                                                           09/09/2020       EFT      37.32

OLO                                                                               09/09/2020       EFT     650.67

General Ledger Entry             Interco CASH                                     09/09/2020       eft    4,585.01

General Ledger Entry             Unknown WORLDPAY Variance HCKZ                   09/09/2020       eft      81.72

IHS Distributing                                                                  09/09/2020       EFT     120.00

General Ledger Entry             Unknown WORLDPAY Variance HCKZ                   09/09/2020       eft        9.95

State of Michigan - MLCC                                                          09/10/2020       EFT     332.19

General Ledger Entry             Interco CASH                                     09/10/2020       eft    5,773.95

General Ledger Entry             Unknown AMEX Variance HCKZ                       09/10/2020       eft        3.70

General Ledger Entry             Unknown AMEX Variance HCKZ                       09/10/2020       eft        2.22

West Side Beer Distributing                                                       09/10/2020       EFT     629.30

Henry A. Fox Sales Co.                                                            09/11/2020       EFT     410.00

General Ledger Entry             Interco CASH                                     09/11/2020       eft    2,883.40

State of Michigan - MLCC                                                          09/11/2020       EFT     193.80

General Ledger Entry             Unknown WORLDPAY Variance HCKZ                   09/12/2020       eft      40.12

Imperial Beverage                                                                 09/14/2020       EFT     763.00

Alliance Beverage Distributing LLC                                                09/14/2020       EFT     699.15

General Ledger Entry             Interco CASH                                     09/14/2020       eft   35,741.00

General Ledger Entry             Interco CASH                                     09/15/2020       eft    6,599.11

General Ledger Entry             Mercantile Monthly Bank Charges - P9 2020        09/15/2020       eft      42.82

State of Michigan - MLCC                                                          09/16/2020       EFT     412.89

Imperial Beverage                                                                 09/16/2020       EFT     143.90

General Ledger Entry             Unknown AMEX Variance HCKZ                       09/16/2020       eft        0.97

General Ledger Entry             Interco CASH                                     09/16/2020       eft    5,426.50

Red Tap Solutions                                                                 09/17/2020       EFT     875.00

State of Michigan - MLCC                                                          09/17/2020       EFT     255.50

West Side Beer Distributing                                                       09/17/2020       EFT     239.00

General Ledger Entry             Interco CASH                                     09/17/2020       eft     442.12

General Ledger Entry             Unknown AMEX Variance HCKZ                       09/17/2020       eft        6.53

Michigan Dept of Treasury                                                         09/17/2020     10043               13,726.92

Imperial Beverage                                                                 09/18/2020       EFT    2,358.90

Henry A. Fox Sales Co.                                                            09/18/2020       EFT     253.00

General Ledger Entry             Interco CASH                                     09/18/2020       eft    5,522.32

General Ledger Entry             Positive Solutions Support - Monthly Transact on P 09/18/2020     eft     573.50

Alliance Beverage Distributing LLC                                                09/21/2020       EFT    1,255.00

General Ledger Entry             Unknown AMEX Variance HCKZ                       09/21/2020       eft      12.37

General Ledger Entry             Unknown AMEX Variance HCKZ                       09/21/2020       eft      12.67

General Ledger Entry             Interco CASH                                     09/21/2020       eft   43,399.83

Imperial Beverage                                                                 09/22/2020       EFT     434.00
                    Case:20-01947-jwb                Doc #:408-2 Filed: 12/01/2020       Page 61 of 61



West Side Beer Distributing                                        09/22/2020   EFT       393.90

General Ledger Entry             Interco CASH                      09/22/2020   eft      8,447.68

General Ledger Entry             Unknown AMEX Variance HCKZ        09/22/2020   eft         8.34

State of Michigan - MLCC                                           09/23/2020   EFT       652.36

General Ledger Entry             Interco CASH                      09/23/2020   eft      3,424.49

West Side Beer Distributing                                        09/24/2020   EFT       438.00

General Ledger Entry             Interco CASH                      09/24/2020   eft      4,900.47

State of Michigan - MLCC                                           09/24/2020   EFT       208.78

Alliance Beverage Distributing LLC                                 09/24/2020   EFT        69.00

Imperial Beverage                                                  09/24/2020   EFT      1,160.85

General Ledger Entry             Unknown AMEX Variance HCKZ        09/24/2020   eft        66.27

General Ledger Entry             Unknown AMEX Variance HCKZ        09/25/2020   eft        37.87

Henry A. Fox Sales Co.                                             09/25/2020   EFT       158.00

General Ledger Entry             Interco CASH                      09/25/2020   eft      7,950.12

Total Checks and Charges                                                              283,000.25    13,726.92
